Exhibit 10.1

EXECUTION VERSION

 

 

 

WABCO HOLDINGS INC.

€440,000,000

0.84% Senior Notes, Series D, due November 15, 2023

1.20% Senior Notes, Series E, due November 15, 2026

1.36% Senior Notes, Series F, due November 15, 2028

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of October 17, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Authorization of Notes

     1   

SECTION 2.

 

Sale and Purchase of Notes

     1   

SECTION 3.

 

Execution; Closing

     2   

SECTION 4.

 

Conditions to Closing

     2   

Section 4.1.

 

Representations and Warranties

     2   

Section 4.2.

 

Performance; No Default

     2   

Section 4.3.

 

Compliance Certificates

     2   

Section 4.4.

 

Opinions of Counsel

     3   

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

     3   

Section 4.6.

 

Sale of Other Notes

     3   

Section 4.7.

 

Payment of Special Counsel Fees

     3   

Section 4.8.

 

Private Placement Numbers

     3   

Section 4.9.

 

Changes in Corporate Structure; Change in Control

     3   

Section 4.10.

 

Funding Instructions

     4   

Section 4.11.

 

Proceedings and Documents

     4   

SECTION 5.

 

Representations and Warranties of the Company

     4   

Section 5.1.

 

Organization; Power and Authority

     4   

Section 5.2.

 

Authorization, Etc.

     4   

Section 5.3.

 

Disclosure

     4   

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

     5   

Section 5.5.

 

Financial Statements; Material Liabilities

     5   

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     6   

Section 5.7.

 

Governmental Authorizations, Etc.

     6   

Section 5.8.

 

Litigation; Observance, Statutes and Orders

     6   

Section 5.9.

 

Taxes

     6   

Section 5.10.

 

Title to Property; Leases

     7   

Section 5.11.

 

Licenses, Permits, Etc.

     7   

Section 5.12.

 

Compliance with ERISA

     7   

Section 5.13.

 

Private Offering by the Company

     8   

Section 5.14.

 

Use of Proceeds; Margin Regulations

     9   

Section 5.15.

 

Existing Indebtedness

     9   

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     10   

Section 5.17.

 

Status under Certain Statutes

     10   

Section 5.18.

 

Environmental Matters

     11   

Section 5.19.

 

Ranking of Obligations

     11   

SECTION 6.

 

Representations of the Purchasers

     11   

Section 6.1.

 

Purchase for Investment

     11   

Section 6.2.

 

Source of Funds

     12   

SECTION 7.

 

Information as to Company

     13   

Section 7.1.

 

Financial and Business Information

     13   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 7.2.

 

Officer’s Certificate

     16   

Section 7.3.

 

Visitation

     17   

Section 7.4.

 

Electronic Delivery

     17   

Section 7.5.

 

Limitation on Disclosure Obligation

     18   

SECTION 8.

 

Payment and Prepayment of the Notes

     19   

Section 8.1.

 

Maturity

     19   

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     19   

Section 8.3.

 

Prepayment for Tax Reasons

     19   

Section 8.4.

 

Prepayment in Connection with a Noteholder Sanctions Event

     21   

Section 8.5.

 

Offer to Prepay Notes in the Event of a Change in Control

     22   

Section 8.6.

 

Offer to Prepay Notes upon Sale of Assets

     23   

Section 8.7.

 

Allocation of Partial Prepayments

     24   

Section 8.8.

 

Maturity; Surrender, Etc.

     24   

Section 8.9.

 

Purchase of Notes

     25   

Section 8.10.

 

Make-Whole Amount and Modified Make-Whole Amount

     25   

Section 8.11.

 

Swap Breakage

     30   

Section 8.12.

 

Payments Due on Non-Business Days

     32   

SECTION 9.

 

Affirmative Covenants

     32   

Section 9.1.

 

Compliance with Laws

     32   

Section 9.2.

 

Insurance

     32   

Section 9.3.

 

Maintenance of Properties

     32   

Section 9.4.

 

Payment of Taxes

     33   

Section 9.5.

 

Corporate Existence, Etc.

     33   

Section 9.6.

 

Books and Records

     33   

Section 9.7.

 

Subsidiary Guarantors

     33   

Section 9.8.

 

Priority of Obligations

     35   

Section 9.9.

 

Designation of Subsidiaries

     35   

SECTION 10.

 

Negative Covenants

     36   

Section 10.1.

 

Transactions with Affiliates

     36   

Section 10.2.

 

Merger, Consolidation, Etc.

     36   

Section 10.3.

 

Line of Business

     37   

Section 10.4.

 

Economic Sanctions, Etc.

     37   

Section 10.5.

 

Consolidated Net Indebtedness to Consolidated EBITDA

     38   

Section 10.6.

 

Consolidated EBITDA to Consolidated Net Interest Expense

     38   

Section 10.7.

 

Priority Debt

     38   

Section 10.8.

 

Liens

     38   

Section 10.9.

 

Sales of Assets

     41   

Section 10.10.

 

Limitation on Unrestricted Subsidiaries

     42   

SECTION 11.

 

Events of Default

     42   

SECTION 12.

 

Remedies on Default, Etc.

     45   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 12.1.

 

Acceleration

     45   

Section 12.2.

 

Other Remedies

     45   

Section 12.3.

 

Rescission

     45   

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     46   

SECTION 13.

 

Tax Indemnification

     46   

SECTION 14.

 

Registration; Exchange; Substitution of Notes

     49   

Section 14.1.

 

Registration of Notes

     49   

Section 14.2.

 

Transfer and Exchange of Notes

     50   

Section 14.3.

 

Replacement of Notes

     50   

SECTION 15.

 

Payments on Notes

     51   

Section 15.1.

 

Place of Payment

     51   

Section 15.2.

 

Payment by Wire Transfer

     51   

SECTION 16.

 

Expenses, Etc.

     51   

Section 16.1.

 

Transaction Expenses

     51   

Section 16.2.

 

Certain Taxes

     52   

Section 16.3.

 

Survival

     52   

SECTION 17.

 

Survival of Representations and Warranties; Entire Agreement

     52   

SECTION 18.

 

Amendment and Waiver

     53   

Section 18.1.

 

Requirements

     53   

Section 18.2.

 

Solicitation of Holders of Notes

     53   

Section 18.3.

 

Binding Effect, Etc.

     54   

Section 18.4.

 

Notes Held by Company, Etc.

     54   

SECTION 19.

 

Notices; English Language

     54   

SECTION 20.

 

Reproduction of Documents

     55   

SECTION 21.

 

Confidential Information

     55   

SECTION 22.

 

Substitution of Purchaser

     56   

SECTION 23.

 

Miscellaneous

     57   

Section 23.1.

 

Successors and Assigns

     57   

Section 23.2.

 

Accounting Terms; Matters Relating to GAAP

     57   

Section 23.3.

 

Severability

     58   

Section 23.4.

 

Construction, Etc.

     58   

Section 23.5.

 

Counterparts

     58   

Section 23.6.

 

Governing Law

     59   

Section 23.7.

 

Jurisdiction and Process; Waiver of Jury Trial

     59   

Section 23.8.

 

Obligation to Make Payment in Euros

     60   

Signature

       61   

 

-iii-



--------------------------------------------------------------------------------

ATTACHMENTS TO NOTE PURCHASE AGREEMENT:

 

SCHEDULE A

     —         Defined Terms

SCHEDULE 1(d)

     —         Form of 0.84% Senior Notes, Series D, due November 15, 2023

SCHEDULE 1(e)

     —         Form of 1.20% Senior Notes, Series E, due November 15, 2026

SCHEDULE 1(f)

     —         Form of 1.36% Senior Notes, Series F, due November 15, 2028

SCHEDULE 4.4(a)

     —        

Form of Opinion of Special Counsel for the Company

SCHEDULE 4.4(b)

     —        

Form of Opinion of Special Counsel for the Purchasers

SCHEDULE 5.3

     —        

Disclosure Materials

SCHEDULE 5.4

     —        

Subsidiaries of the Company and Ownership of Subsidiary Stock; Directors and
Senior Officers of the Company

SCHEDULE 5.5

     —        

Financial Statements

SCHEDULE 5.15

     —        

Existing Indebtedness

SCHEDULE 10.8

     —        

Existing Liens

PURCHASER SCHEDULE

     —         Information Relating to Purchasers



--------------------------------------------------------------------------------

WABCO HOLDINGS INC.

2770 Research Drive

Rochester Hills, Michigan 48309

0.84% Senior Notes, Series D, due November 15, 2023

1.20% Senior Notes, Series E, due November 15, 2026

1.36% Senior Notes, Series F, due November 15, 2028

Dated as of October 17, 2016

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

WABCO HOLDINGS INC., a Delaware corporation (the “Company”), agrees with each of
the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of €440,000,000 aggregate
principal amount of its senior notes consisting of (a) €190,000,000 aggregate
principal amount of its 0.84% Senior Notes, Series D, due November 15, 2023 (the
“Series D Notes”), (b) €80,000,000 aggregate principal amount of its 1.20%
Senior Notes, Series E, due November 15, 2026 (the “Series E Notes”) and
(c) €170,000,000 aggregate principal amount of its 1.36% Senior Notes, Series F,
due November 15, 2028 (the “Series F Notes”). The Series D Notes, the Series E
Notes, and the Series F Notes are hereinafter referred to collectively as the
“Notes.” The Series D Notes, the Series E Notes, and the Series F Notes shall be
substantially in the forms set out in Schedules 1(d), 1(e), and 1(f),
respectively. Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 23.4 shall govern.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 



--------------------------------------------------------------------------------

SECTION 3. EXECUTION; CLOSING.

The execution and delivery of this Agreement shall occur on October 17, 2016
(the “Execution Date”). The sale and purchase of the Notes to be purchased by
each Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth
Avenue, 17th Floor, New York, New York 10103, at 11:00 a.m., New York time, at a
closing (the “Closing”) on November 15, 2016 or on such other Business Day
thereafter as may be agreed to by the Company and the Purchasers. At the
Closing, the Company will deliver to each Purchaser the Notes of each series to
be purchased by such Purchaser in the form of a single Note of such series (or
such greater number of Notes of such series in denominations of at least
€100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company set forth in the
funding instructions delivered by the Company pursuant to Section 4.10. If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction or such failure by the Company to tender such
Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct on the Execution Date and at
the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or an Assistant Secretary, dated the date of the
Closing, certifying as to (1) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement, (2) the Company’s certificate of incorporation and
by-laws as then in effect and (3) the identities of the Unrestricted
Subsidiaries as of the date of the Closing (or, if applicable, certifying that
there are no Unrestricted Subsidiaries as of the date of the Closing).

 

-2-



--------------------------------------------------------------------------------

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from McDermott Will & Emery LLP, special counsel for the
Company, substantially in the form set forth in Schedule 4.4(a) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Schiff Hardin LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the Execution Date. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 16.1, the
Company shall have paid on or before the Execution Date and the date of the
Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4(b) to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to such date.

Section 4.8. Private Placement Numbers. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.

Section 4.9. Changes in Corporate Structure; Change in Control. The Company
shall not have changed its jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5. No Change in Control shall have occurred since the Execution Date.

 

-3-



--------------------------------------------------------------------------------

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company directing the
manner of the payment of the purchase price for the Notes and setting forth
(a) the name and address of the transferee bank, (b) such transferee bank’s ABA
number/Swift Code/IBAN and (c) the account name and number into which the
purchase price for the Notes is to be deposited.

Section 4.11. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and, where applicable, is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agents, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Citigroup Global Markets, Inc., has delivered to
each Purchaser a copy of (a) a Private Placement Offering Memorandum dated March
2015 and (b) a Private Placement Offering Memorandum Supplement dated September
2016 (collectively, the “Memorandum”), relating to the transactions contemplated
hereby. This Agreement, the Memorandum, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to September 27, 2016 in
connection with the transactions contemplated hereby and identified in Schedule
5.3 (this Agreement, the Memorandum and such documents, certificates or other
writings and such

 

-4-



--------------------------------------------------------------------------------

financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made provided that, with respect to
projected financial information, such projected financial information was
prepared in good faith upon assumptions believed by the Company to be reasonable
at the time, it being recognized that such projected financial information may
materially differ from actual financial information. Except as disclosed in the
Disclosure Documents, since December 31, 2015, there has been no change in the
financial condition, operations, business or properties of the Company,
individually, or the Company and its Subsidiaries, taken as a whole, except
changes that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
as of June 30, 2016 of (1) the Company’s Restricted and Unrestricted
Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary, and (2) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c) Each Restricted Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Restricted Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.5. Financial Statements; Material Liabilities. The Company has made
available to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments and the absence of footnotes). The Company and its Restricted
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

 

-5-



--------------------------------------------------------------------------------

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, charter, regulations or by-laws, shareholders agreement
or any other material agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (c) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, including any thereof required in
connection with the obtaining of Euros to make payments under this Agreement or
the Notes and the payment of any such Euros to Persons resident in the United
States of America.

Section 5.8. Litigation; Observance, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary is (1) in violation of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (2) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including Environmental Laws, the USA
PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all federal (or
comparable) income tax returns, and all other material tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent (giving effect to any applicable
extension), except for any taxes and assessments (1) the amount of which,

 

-6-



--------------------------------------------------------------------------------

individually or in the aggregate, is not Material or (2) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, national, state or other taxes for all
fiscal periods are adequate in accordance with GAAP.

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective material
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company or any Restricted
Subsidiary after such date (except as sold or otherwise disposed of (y) in the
ordinary course of business or (y) pursuant to a sale that would have been
permitted under Section 10 had such Section applied since such date), in each
case free and clear of Liens prohibited by this Agreement, and those defects in
title that, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect. All Material leases are valid and subsisting
and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc.

The Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others, except for those conflicts that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

Section 5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that would,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

 

-7-



--------------------------------------------------------------------------------

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than U.S.$50,000,000 in the
aggregate for all Plans. The present value of the accrued benefit liabilities
(whether or not vested) under each Non-U.S. Plan that is funded, determined as
of the end of the Company’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Non-U.S. Plan allocable to such benefit liabilities by more than
U.S.$100,000,000 (or its equivalent in the relevant currency of payment). The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred (1) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (2) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than not more than 75 Institutional Investors, including the Purchasers, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

 

-8-



--------------------------------------------------------------------------------

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to repay certain existing
Indebtedness and/or for other general corporate purposes. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness.

(a) Except as described therein, Schedule 5.15 sets forth (1) a complete and
correct list of all outstanding Indebtedness of the Company and its Restricted
Subsidiaries as of June 30, 2016 having an outstanding principal amount in
excess of U.S.$10,000,000 (or its equivalent in the relevant currency of
payment) (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts (other than changes in
outstanding amounts under revolving credit facilities without a change in
committed amounts in effect as of June 30, 2016), interest rates (other than
changes resulting from changes in reference rates in the case of floating
interest rates), sinking funds, installment payments or maturities of such
Indebtedness of the Company or its Restricted Subsidiaries and (2) the aggregate
principal amount of outstanding Indebtedness of the Company and its Restricted
Subsidiaries in respect of obligations that, individually, have an outstanding
principal amount of U.S.$10,000,000 (or its equivalent in the relevant currency
of payment) or less, since which date there has been no Material change in the
aggregate amount of such Indebtedness. Neither the Company nor any Restricted
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Restricted Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Restricted Subsidiary the outstanding
principal amount of which exceeds U.S.$10,000,000 (or its equivalent in the
relevant currency of payment) that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

(b) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company under this Agreement, except as disclosed in
Schedule 5.15.

 

-9-



--------------------------------------------------------------------------------

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the Company nor any Controlled Entity (1) is a Blocked Person,
(2) has been notified that its name appears or may in the future appear on a
State Sanctions List or (3) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (1) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(2) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(1) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (ii) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (iii) otherwise in violation of any U.S. Economic Sanctions Laws;

(2) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(3) will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
in all material respects with all applicable U.S. Economic Sanctions Laws,
Anti-Money Laundering Laws and Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.

 

-10-



--------------------------------------------------------------------------------

Section 5.18. Environmental Matters.

(a) Neither the Company nor any Restricted Subsidiary has knowledge of any claim
or has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Company or any of its Restricted Subsidiaries or
any of their respective real properties or other assets now or formerly owned,
leased or operated by any of them, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

(c) Neither the Company nor any Restricted Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d) Neither the Company nor any Restricted Subsidiary has disposed of any
Hazardous Materials in a manner which is contrary to any Environmental Law that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Company or any Restricted Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Ranking of Obligations. The Company’s payment obligations under
this Agreement and the Notes will, upon issuance of the Notes, rank at least
pari passu, without preference or priority, with all other unsecured and
unsubordinated Indebtedness of the Company.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

-11-



--------------------------------------------------------------------------------

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans

 

-12-



--------------------------------------------------------------------------------

whose assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY

Section 7.1. Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(1) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

 

-13-



--------------------------------------------------------------------------------

(2) unaudited consolidated statements of income, changes in stockholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of,

(1) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(2) consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to stockholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

-14-



--------------------------------------------------------------------------------

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(1) each financial statement, report, notice or proxy statement sent by the
Company or any Restricted Subsidiary (i) to the administrative agent and/or
banks generally pursuant to any Material Credit Facility (excluding information
sent to such administrative agent and/or such banks in the ordinary course of
administration of such Material Credit Facility, such as information relating to
pricing and borrowing availability) or (ii) to its public Securities holders
generally, and (2) each regular or periodic report, each registration statement
that shall have become effective (without exhibits except as expressly requested
by such holder), and each final prospectus and all amendments thereto filed by
the Company or any Restricted Subsidiary with the SEC or any similar
Governmental Authority or Securities exchange, provided that delivery of copies
of the Company’s Current Report on Form 8-K (“Form 8-K”) or Statement of Changes
of Beneficial Ownership on Form 4 (“Form 4”) with respect to any of the forgoing
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(c);

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;

(e) Employee Benefits Matters — promptly, and in any event within 10 Business
Days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

(1) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
Execution Date; or

(2) the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(3) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; or

 

-15-



--------------------------------------------------------------------------------

(4) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof, together with such supporting
information as the Required Holders may reasonably request; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Restricted Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

Notwithstanding the foregoing, in the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the consolidated total assets
of the Company and its Subsidiaries or (ii) account for more than 10% of the
consolidated gross revenues of the Company and its Subsidiaries, determined in
each case in accordance with GAAP, then, within the respective periods provided
in Sections 7.1(a) and (b) above, the Company shall deliver to each Purchaser
and each holder of Notes that is an Institutional Investor, unaudited financial
statements of the character and for the dates and periods as in said Sections
7.1(a) and (b) covering such group of Unrestricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required to reconcile the financial statements of
such group of Unrestricted Subsidiaries to the financial statements delivered
pursuant to Sections 7.1(a) and (b).

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Sections 10.5 through 10.7, inclusive, 10.9
and 10.10 during the quarterly or annual period covered by the financial
statements then being furnished (including the information from such financial
statements that is required to perform such calculations), and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 23.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

 

-16-



--------------------------------------------------------------------------------

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; and

(c) Subsidiary Guarantors – describing any changes to the composition of the
Subsidiary Guarantor group, if any, during the quarterly or annual period
covered by the statements then being furnished.

Section 7.3. Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or holder and upon reasonable prior notice to the Company, but
not more than one time during any calendar year, to visit the principal
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Restricted Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Restricted Subsidiary, all at such reasonable times and as may be reasonably
requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Restricted Subsidiaries), all at such times and as often as may
be reasonably requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c), (f), the last paragraph of Section 7.1, if any, and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

(a) such financial statements or other information satisfying the requirements
of Section 7.1(a), (b), (c), or (f) and the last paragraph of Section 7.1, if
any, and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each Purchaser and each holder of a Note by e-mail at the
e-mail address set forth in such Purchaser’s or holder’s Purchaser Schedule or
as communicated from time to time in a separate writing delivered to the
Company;

 

-17-



--------------------------------------------------------------------------------

(b) the Company shall have timely filed such Form 10-Q, Form 10-K, Form 8-K, or
Form 4 satisfying the requirements of Section 7.1(a), (b), (c), or (f), as the
case may be, with the SEC on EDGAR and shall have made such form, the financial
statements required by the last paragraph of Section 7.1, if any, and the
related Officer’s Certificate satisfying the requirements of Section 7.2
available on its home page on the internet, which is located at
http://www.wabco-auto.com as of the Execution Date; or

(c) such financial statements or other information satisfying the requirements
of Section 7.1(a), (b), (c), or (f) and the last paragraph of Section 7.1, if
any, and related Officer’s Certificate satisfying the requirements of Section
7.2 are timely posted by or on behalf of the Company on IntraLinks or on any
other similar website to which each Purchaser and each holder of Notes has free
access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 21 of this Agreement); provided further, that in the case of clause
(c), the Company shall have given each Purchaser and each holder of a Note prior
or contemporaneous written notice, which may be by e-mail or in accordance with
Section 19, of such posting or filing in connection with each delivery; and
provided further, that upon request of any Purchaser or holder to receive paper
copies of such forms, financial statements, other information and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such Purchaser or holder.

Section 7.5. Limitation on Disclosure Obligation. The Company shall not be
required to disclose the following information pursuant to Section 7.1(c)(1)(i),
7.1(g) or 7.3:

(a) information that the Company determines after consultation with counsel
qualified to advise on such matters that, notwithstanding the confidentiality
requirements of Section 21, it would be prohibited from disclosing by applicable
law or regulations without making public disclosure thereof; or

(b) information that, notwithstanding the confidentiality requirements of
Section 21, the Company is prohibited from disclosing by the terms of an
obligation of confidentiality contained in any agreement with any non-Affiliate
binding upon the Company and not entered into in contemplation of this clause
(b), provided that the Company shall use commercially reasonable efforts to
obtain consent from the party in whose favor the obligation of confidentiality
was made to permit the disclosure of the relevant information and provided
further that the Company has received a written opinion of counsel confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.

Promptly after a request therefor from any Purchaser or holder of Notes that is
an Institutional Investor, the Company will provide such Purchaser or holder
with a written opinion of counsel (which may be addressed to the Company) relied
upon as to any requested information that the Company is prohibited from
disclosing to such Purchaser or holder under circumstances described in this
Section 7.5.

 

-18-



--------------------------------------------------------------------------------

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with Section
8.7), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount, if any, due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of a Note a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

Section 8.3. Prepayment for Tax Reasons.

(a) If at any time as a result of a Change in Tax Law (as defined below) the
Company is or becomes obligated to make any Additional Payments (as defined
below) in respect of any payment of interest on account of any of the Notes in
an aggregate amount for all affected Notes equal to 5% or more of the aggregate
amount of such interest payment on account of all of the Notes, the Company may
give the holders of all affected Notes irrevocable written notice (each, a “Tax
Prepayment Notice”) of the prepayment of such affected Notes on a specified
prepayment date (which shall be a Business Day not less than 30 days nor more
than 60 days after the date of such notice) and the circumstances giving rise to
the obligation of the Company to make any Additional Payments and the amount
thereof and stating that all of the affected Notes shall be prepaid on the date
of such prepayment at 100% of the principal amount so prepaid together with
interest accrued thereon to the date of such prepayment plus the Modified
Make-Whole Amount, if any, except in the case of an affected Note if the holder
of such Note shall, by written notice given to the Company no more than 20 days
after receipt of the Tax Prepayment Notice, reject such prepayment of such Note
(each, a “Rejection Notice”). Such Tax Prepayment Notice shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Modified
Make-Whole Amount, if any, due in connection with such prepayment (calculated as
if the date of such notice were the date of the prepayment), setting forth the
details of such computation. The form of Rejection Notice shall also accompany
the Tax Prepayment Notice and shall state with respect to each Note covered
thereby that execution and delivery thereof by the holder of

 

-19-



--------------------------------------------------------------------------------

such Note shall operate as a permanent waiver of such holder’s right to receive
the Additional Payments arising as a result of the circumstances described in
the Tax Prepayment Notice in respect of all future payments of interest on such
Note (but not of such holder’s right to receive any Additional Payments that
arise out of circumstances not described in the Tax Prepayment Notice or which
exceed the amount of the Additional Payment described in the Tax Prepayment
Notice), which waiver shall be binding upon all subsequent transferees of such
Note. The Tax Prepayment Notice having been given as aforesaid to each holder of
the affected Notes, the principal amount of such Notes together with interest
accrued thereon to the date of such prepayment plus the Modified Make-Whole
Amount, if any, shall become due and payable on such prepayment date, except in
the case of Notes the holders of which shall timely give a Rejection Notice as
aforesaid. Two Business Days prior to such prepayment, the Company shall deliver
to each holder of a Note being so prepaid a certificate of a Senior Financial
Officer specifying the calculation of such Modified Make-Whole Amount as of such
prepayment date.

(b) No prepayment of the Notes pursuant to this Section 8.3 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this Section
8.3, any holder of more than one affected Note may act separately with respect
to each affected Note so held (with the effect that a holder of more than one
affected Note may accept such offer with respect to one or more affected Notes
so held and reject such offer with respect to one or more other affected Notes
so held).

(c) The Company may not offer to prepay or prepay Notes pursuant to this Section
8.3 (1) if a Default or Event of Default then exists, (2) until the Company
shall have taken commercially reasonable steps to mitigate the requirement to
make the related Additional Payments or (3) if the obligation to make such
Additional Payments directly results or resulted from actions taken by the
Company or any Subsidiary (other than actions required to be taken under
applicable law), and any Tax Prepayment Notice given pursuant to this Section
8.3 shall certify to the foregoing and describe such mitigation steps, if any.

(d) For purposes of this Section 8.3: “Additional Payments” means additional
amounts required to be paid to a holder of any Note pursuant to Section 13 by
reason of a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes) in the case of any jurisdiction
that becomes a Taxing Jurisdiction after the date of the Closing, an amendment
to, or change in, any law, treaty, rule or regulation of such jurisdiction, or
an amendment to, or change in, an official interpretation or application of such
law, treaty, rule or regulation, in any case after such jurisdiction shall have
become a Taxing Jurisdiction, which amendment or change is in force and
continuing and meets such opinion and certification requirements. No such
amendment or change shall constitute a Change in Tax Law unless the same would
in the opinion of the Company (which shall be evidenced by an Officer’s
Certificate of the Company and supported by a written opinion of counsel having
recognized expertise in the field of taxation in the Taxing Jurisdiction, both
of which shall be delivered to all holders of the Notes prior to or concurrently
with the Tax Prepayment Notice in respect of such Change in Tax Law) affect the
deduction or require the withholding of any Tax imposed by such Taxing
Jurisdiction on any payment payable on the Notes.

 

-20-



--------------------------------------------------------------------------------

Section 8.4. Prepayment in Connection with a Noteholder Sanctions Event.

(a) Upon the Company’s receipt of notice from any Affected Noteholder that a
Noteholder Sanctions Event has occurred (which notice shall refer specifically
to this Section 8.4(a) and describe in reasonable detail such Noteholder
Sanctions Event), the Company shall promptly, and in any event within 10
Business Days, make an offer (the “Sanctions Prepayment Offer”) to prepay the
entire unpaid principal amount of Notes held by such Affected Noteholder (the
“Affected Notes”), together with interest thereon to the prepayment date
selected by the Company with respect to each Affected Note but without payment
of any Make-Whole Amount or Modified Make-Whole Amount with respect thereto,
which prepayment shall be on a Business Day not less than 30 days and not more
than 60 days after the date of the Sanctions Prepayment Offer (the “Sanctions
Prepayment Date”). Such Sanctions Prepayment Offer shall provide that such
Affected Noteholder notify the Company in writing by a stated date (the
“Sanctions Prepayment Response Date”), which date is not later than 10 Business
Days prior to the stated Sanctions Prepayment Date, of its acceptance or
rejection of such prepayment offer. If such Affected Noteholder does not notify
the Company as provided above, then the holder shall be deemed to have accepted
such offer.

(b) Subject to the provisions of subparagraphs (c) and (d) of this Section 8.4,
the Company shall prepay on the Sanctions Prepayment Date the entire unpaid
principal amount of the Affected Notes held by such Affected Noteholder who has
accepted such prepayment offer (in accordance with subparagraph (a)), together
with interest thereon to the Sanctions Prepayment Date with respect to each such
Affected Note, but without payment of any Make-Whole Amount or Modified
Make-Whole Amount with respect thereto.

(c) If a Noteholder Sanctions Event has occurred but the Company and/or its
Controlled Entities have taken such action(s) in relation to their activities so
as to remedy such Noteholder Sanctions Event (with the effect that a Noteholder
Sanctions Event no longer exists, as reasonably determined by such Affected
Noteholder) prior to the Sanctions Prepayment Date, then the Company shall no
longer be obliged to prepay such Affected Notes in relation to such Noteholder
Sanctions Event. If the Company and/or its Controlled Entities shall undertake
any actions to remedy any such Noteholder Sanctions Event, the Company shall
keep the holders reasonably and timely informed of such actions and the results
thereof.

(d) If any Affected Noteholder that has given written notice to the Company of
its acceptance of (or has been deemed to have accepted) the Company’s prepayment
offer in accordance with subparagraph (a) also gives notice to the Company prior
to the relevant Sanctions Prepayment Date that it has determined (in its sole
discretion) that it requires clearance from any United States Governmental
Authority in order to receive a prepayment pursuant to this Section 8.4, the
principal amount of each Note held by such

 

-21-



--------------------------------------------------------------------------------

Affected Noteholder, together with interest accrued thereon to the date of
prepayment, shall become due and payable on the later to occur of (1) such
Sanctions Prepayment Date and (2) the date that is 10 Business Days after such
Affected Noteholder gives notice to the Company that it is entitled to receive a
prepayment pursuant to this Section 8.4 (which may include payment to an escrow
account designated by such Affected Noteholder to be held in escrow for the
benefit of such Affected Noteholder until such Affected Noteholder obtains such
clearance from such United States Governmental Authority), and in any event, any
such delay in accordance with the foregoing clause (2) shall not be deemed to
give rise to any Default or Event of Default.

(e) Promptly, and in any event within five Business Days, after the Company’s
receipt of notice from any Affected Noteholder that a Noteholder Sanctions Event
shall have occurred with respect to such Affected Noteholder, the Company shall
forward a copy of such notice to each other holder of Notes.

(f) The Company shall promptly, and in any event within 10 Business Days, give
written notice to the holders after the Company or any Controlled Entity having
been notified that (1) its name appears or may in the future appear on a State
Sanctions List or (2) it is in violation of, or is subject to the imposition of
sanctions under, any U.S. Economic Sanctions Laws, in each case which notice
shall describe the facts and circumstances thereof and set forth the action, if
any, that the Company or a Controlled Entity proposes to take with respect
thereto.

(g) The foregoing provisions of this Section 8.4 shall be in addition to any
rights or remedies available to any holder of Notes that may arise under this
Agreement as a result of the occurrence of a Noteholder Sanctions Event;
provided that, if the Notes shall have been declared due and payable pursuant to
Section 12.1 as a result of the events, conditions or actions of the Company or
its Controlled Entities that gave rise to a Noteholder Sanctions Event, the
remedies set forth in Section 12 shall control.

Section 8.5. Offer to Prepay Notes in the Event of a Change in Control.

(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of
Notes. Such notice shall contain and constitute an offer to prepay Notes as
described in Section 8.5(b) and shall be accompanied by the certificate
described in Section 8.5(e).

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.5(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.5, all, but not less than all, Notes held by each holder on a
date specified in such offer (the “Change in Control Prepayment Date”). Such
date shall be a Business Day not less than 20 days and not more than 60 days
after the date of such offer (or if the Change in Control Prepayment Date shall
not be specified in such offer, the Change in Control Prepayment Date shall be
the Business Day nearest to the 20th day after the date of such offer).

 

-22-



--------------------------------------------------------------------------------

(c) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.5 by causing a notice of such acceptance
or rejection to be delivered to the Company at least five Business Days prior to
the Change in Control Prepayment Date. A failure by a holder of Notes to so
respond to an offer to prepay made pursuant to this Section 8.5 shall be deemed
to constitute a rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.5 shall be at 100% of the principal amount of such Notes, together with
accrued and unpaid interest on such Notes accrued to the date of prepayment but
without any Make-Whole Amount or Modified Make-Whole Amount.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.5 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (1) the Change in
Control Prepayment Date, (2) that such offer is made pursuant to this Section
8.5 and that failure by a holder to respond to such offer by the deadline
established in Section 8.5(c) shall result in such offer to such holder being
deemed rejected, (3) the principal amount of each Note offered to be prepaid,
(4) the interest that would be due on each Note offered to be prepaid, accrued
to the Change in Control Prepayment Date, (5) that the conditions of this
Section 8.5 have been fulfilled and (6) in reasonable detail, the nature and
date of the Change in Control.

(f) Change in Control Defined. “Change in Control” means any person or group of
persons acting in concert gains control of the Company. For purposes hereof,
“control” means (1) the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to: (i) cast, or control the casting of, more
than one-half of the maximum number of votes that might be cast at a general
meeting of the Company; (ii) appoint or remove all, or the majority, of the
directors or other equivalent officers of the Company or (iii) give directions
with respect to the operating and financial policies of the Company which the
directors or other equivalent officers of the Company are obliged to comply with
or (2) the holding of more than one-half of the issued share capital of the
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital); and “acting in concert” means, a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate,
through the acquisition by any of them, either directly or indirectly, of shares
in the Company, to obtain or consolidate control of the Company.

Section 8.6. Offer to Prepay Notes upon Sale of Assets.

(a) Notice and Offer. In the event of a sale, lease or other disposition of a
“substantial part” of the assets of the Company or any Restricted Subsidiary
where the Company has elected to apply the net proceeds of such sale, lease or
other disposition pursuant to Section 10.9(b), the Company shall, no later than
the 305th day following the date of such sale, lease or other disposition, give
written notice of such event (a “Sale of Assets Prepayment Event”) to each
holder of Notes. Such notice shall contain, and shall constitute, an irrevocable
offer to prepay a Ratable Portion of the Notes held by such holder on the date
specified in such notice (the “Sale of Assets Prepayment Date”) which date shall
be a Business Day not less than 20 days and not more than 60 days after such
notice.

 

-23-



--------------------------------------------------------------------------------

(b) Acceptance and Payment. A holder of Notes may accept or reject the offer to
prepay pursuant to this Section 8.6 by causing a notice of such acceptance or
rejection to be delivered to the Company at least 10 days prior to the Sale of
Assets Prepayment Date. A failure by a holder of the Notes to respond to an
offer to prepay made pursuant to this Section 8.6 shall be deemed to constitute
a rejection of such offer by such holder. If so accepted, such offered
prepayment in respect of the Ratable Portion of the Notes of each holder that
has accepted such offer shall be due and payable on the Sale of Assets
Prepayment Date. Such offered prepayment shall be made at 100% of the aggregate
Ratable Portion of the Notes of each holder that has accepted such offer,
together with interest on that portion of the Notes then being prepaid accrued
to the Sale of Assets Prepayment Date but without any Make-Whole Amount or
Modified Make-Whole Amount.

(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (1) the Sale of
Assets Prepayment Date; (2) that such offer is being made pursuant to this
Section 8.6 and that the failure by a holder to respond to such offer by the
deadline established in Section 8.6(b) shall result in such offer to such holder
being deemed rejected; (3) the Ratable Portion of each such Note offered to be
prepaid; (4) the interest that would be due on the Ratable Portion of each such
Note offered to be prepaid, accrued to the Sale of Assets Prepayment Date; (5)
that the conditions of this Section 8.6 have been satisfied and (6) in
reasonable detail, a description of the nature and date of the Sale of Assets
Prepayment Event giving rise to such offer of prepayment.

Section 8.7. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes of each series at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

Section 8.8. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount or Modified Make-Whole Amount, if any and in the
case of any Swapped Notes, Net Loss, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount or Modified Make-Whole Amount,
if any, and Net Loss, if any, as aforesaid, interest on such principal amount
shall cease to accrue. Any Note paid or prepaid in full shall be surrendered to
the Company and cancelled and shall not be reissued, and no Note shall be issued
in lieu of any prepaid principal amount of any Note.

 

-24-



--------------------------------------------------------------------------------

Section 8.9. Purchase of Notes. The Company will not, and will not permit any
Controlled Affiliate to, purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or a Controlled Affiliate
pro rata to the holders of all Notes at the time outstanding upon the same terms
and conditions. Any such offer pursuant to the preceding clause (b) shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 15
Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Controlled Affiliate pursuant to any payment, prepayment
or purchase of Notes pursuant to this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

Section 8.10. Make-Whole Amount and Modified Make-Whole Amount.

(a) Make-Whole Amount and Modified Make-Whole Amount with respect to Non-Swapped
Notes. The terms “Make-Whole Amount” and “Modified Make-Whole Amount” mean, with
respect to any Non-Swapped Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Non-Swapped Note over the amount of such Called Principal,
provided that neither the Make-Whole Amount nor the Modified Make-Whole Amount
may in any event be less than zero. For the purposes of determining the
Make-Whole Amount and/or Modified Make-Whole Amount with respect to any
Non-Swapped Note, the following terms have the following meanings:

“Applicable Percentage” in the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means .50%
(50 basis points).

“Called Principal” means, with respect to any Non-Swapped Note, the principal of
such Non-Swapped Note that is to be prepaid pursuant to Section 8.2 or Section
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any
Non-Swapped Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on such Non-Swapped Note is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Non-Swapped Note” means any Note other than a Swapped Note.

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of any Notes
then owed by the Company or any of its Affiliates).

 

-25-



--------------------------------------------------------------------------------

“Reinvestment Yield” means, with respect to the Called Principal of any
Non-Swapped Note, the sum of (x) the Applicable Percentage plus (y) the yield to
maturity implied by (1) the “Ask Yield(s)” reported as of 10:00 a.m. (New York
City time) on the second Business Day preceding the Settlement Date with respect
to such Called Principal, on the display designated as “Page PXGE” on Bloomberg
Financial Markets (or such other display as may replace “Page PXGE” on Bloomberg
Financial Markets) for the benchmark German Bund having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(2) if such yields are not reported as of such time or the yields reported are
not ascertainable, the average of the “Ask Yields” as determined by Recognized
German Bund Market Makers. Such implied yield will be determined, if necessary,
by (i) converting quotations to bond equivalent yields in accordance with
accepted financial practice and (ii) interpolating linearly between (A) the
benchmark German Bund with the maturity closest to and greater than such
Remaining Average Life and (B) the benchmark German Bund with the maturity
closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Non-Swapped Note.

“Remaining Average Life” means, with respect to any Called Principal of any
Non-Swapped Note, the number of years obtained by dividing (a) such Called
Principal into (b) the sum of the products obtained by multiplying (1) the
principal component of each Remaining Scheduled Payment with respect to such
Called Principal by (2) the number of years, computed on the basis of a 360-day
year comprised of twelve 30-day months and calculated to two decimal places,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Non-Swapped Note, all payments of such Called Principal and interest thereon
that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under such Non-Swapped Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2, 8.3 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Non-Swapped
Note, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.

(b) Make-Whole Amount and Modified Make-Whole Amount with respect to Swapped
Notes. The terms “Make-Whole Amount” and “Modified Make-Whole Amount” mean, with
respect to any Swapped Note, an amount equal to the excess, if any, of the
Swapped Note Discounted Value with respect to the Swapped Note Called Notional
Amount related to such Swapped Note over such Swapped Note Called Notional
Amount, provided that neither the Make-Whole Amount nor the Modified Make-Whole
Amount may in any event be less than zero. For the purposes of determining the
Make-Whole Amount and/or Modified Make-Whole Amount with respect to any Swapped
Note, the following terms have the following meanings:

 

-26-



--------------------------------------------------------------------------------

“Applicable Percentage” in the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means .50%
(50 basis points).

“New Swap Agreement” means any cross-currency swap agreement pursuant to which
the holder of a Swapped Note is to receive payment in Dollars and which is
entered into in full or partial replacement of an Original Swap Agreement as a
result of such Original Swap Agreement having terminated for any reason other
than a non-scheduled prepayment or a repayment of such Swapped Note prior to its
scheduled maturity. The terms of a New Swap Agreement with respect to any
Swapped Note do not have to be identical to those of the Original Swap Agreement
with respect to such Swapped Note.

“Original Swap Agreement” means, with respect to any Swapped Note, (a) a
cross-currency swap agreement and annexes and schedules thereto (an “Initial
Swap Agreement”) that is entered into on an arm’s length basis by the original
purchaser of such Swapped Note (or any affiliate thereof) with a leading dealer
in the relevant foreign currency exchange market in connection with the
effectiveness of this Agreement and the purchase of such Swapped Note and
relates to the scheduled payments by the Company of interest and principal on
such Swapped Note, under which the holder of such Swapped Note is to receive
payments from the counterparty thereunder in Dollars and which the principal
terms thereof are described pursuant to a disclosure letter delivered by the
holder of such Swapped Note to the Company prior to the Execution Date, (b) any
Initial Swap Agreement that has been assumed (without any waiver, amendment,
deletion or replacement of any material economic term or provision thereof) by a
holder of a Swapped Note in connection with a transfer of such Swapped Note and
(c) any Replacement Swap Agreement; and a “Replacement Swap Agreement” means,
with respect to any Swapped Note, a cross-currency swap agreement and annexes
and schedules thereto with payment terms and provisions (other than a reduction
in notional amount, if applicable) identical to those of the Initial Swap
Agreement with respect to such Swapped Note that is entered into on an arm’s
length basis by the holder of such Swapped Note with a leading dealer in the
relevant foreign currency exchange market in full or partial replacement (by
amendment, modification or otherwise) of such Initial Swap Agreement (or any
subsequent Replacement Swap Agreement) in a notional amount not exceeding the
outstanding principal amount of such Swapped Note following a non-scheduled
prepayment or a repayment of such Swapped Note prior to its scheduled maturity.
Any holder of a Swapped Note that enters into, assumes or terminates an Initial
Swap Agreement or Replacement Swap Agreement shall within a reasonable period of
time thereafter deliver to the Company (i) a copy of the confirmation,
assumption or termination related thereto or (ii) a disclosure letter containing
the principal terms thereof.

“Swap Agreement” shall mean, with respect to any Swapped Note, an Original Swap
Agreement or a New Swap Agreement, as the case may be.

“Swapped Note” shall mean any Note that as of the date of Closing is subject to
a Swap Agreement. A “Swapped Note” shall no longer be deemed a “Swapped Note” at
such time as the related Swap Agreement ceases to be in force in respect
thereof.

 

-27-



--------------------------------------------------------------------------------

“Swapped Note Called Notional Amount” shall mean, with respect to any Swapped
Note Called Principal of any Swapped Note, the payment in Dollars due to the
holder of such Swapped Note under the terms of the Swap Agreement to which such
holder is a party, attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date, provided that if such Swap Agreement is not an Initial
Swap Agreement, then the “Swapped Note Called Notional Amount” in respect of
such Swapped Note shall not exceed the amount in Dollars which would have been
due to the holder of such Swapped Note under the terms of the Initial Swap
Agreement to which such holder was a party (or if such holder was never party to
an Initial Swap Agreement, then the last Initial Swap Agreement to which the
most recent predecessor in interest to such holder as a holder of such Swapped
Note was a party), attributable to and in exchange for such Swapped Note Called
Principal and assuming that such Swapped Note Called Principal is paid on its
scheduled maturity date.

“Swapped Note Called Principal” shall mean, with respect to any Swapped Note,
the principal of such Swapped Note that is to be prepaid pursuant to Section 8.2
or Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

“Swapped Note Discounted Value” shall mean, with respect to the Swapped Note
Called Notional Amount of any Swapped Note that is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires, the amount
obtained by discounting all Swapped Note Remaining Scheduled Swap Payments
corresponding to the Swapped Note Called Notional Amount of such Swapped Note
from their respective scheduled due dates to the Swapped Note Settlement Date
with respect to such Swapped Note Called Notional Amount, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Swapped Note is payable) equal
to the Swapped Note Reinvestment Yield with respect to such Swapped Note Called
Notional Amount.

“Swapped Note Reinvestment Yield” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note, the sum of (x) the Applicable Percentage
plus (y) the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the Swapped
Note Settlement Date with respect to such Swapped Note Called Notional Amount,
on the display designated as “Page PX1” (or such other display as may replace
Page PX1) on Bloomberg Financial Markets for the most recently issued actively
traded on-the-run U.S. Treasury securities (“Reported”) having a maturity equal
to the Swapped Note Remaining Average Life of such Swapped Note Called Notional
Amount as of such Swapped Note Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Swapped Note
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yield(s)” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities (1)
closest to and greater than such Swapped Note Remaining Average Life and (2)
closest to and less than such Swapped Note Remaining Average Life.

 

-28-



--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Swapped Note
Reinvestment Yield” shall mean, with respect to the Swapped Note Called Notional
Amount of any Swapped Note, the sum of (x) the Applicable Percentage plus (y)
the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Swapped Note Settlement Date with respect
to such Swapped Note Called Notional Amount, in Federal Reserve Statistical
Release H.15 (or any comparable successor publication) for the U.S. Treasury
constant maturity having a term equal to the Swapped Note Remaining Average Life
of such Swapped Note Called Notional Amount as of such Swapped Note Settlement
Date. If there is no such U.S. Treasury constant maturity having a term equal to
such Swapped Note Remaining Average Life, such implied yield to maturity will be
determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Swapped Note
Remaining Average Life and (2) the U.S. Treasury constant maturity so reported
with the term closest to and less than such Swapped Note Remaining Average Life.

The Swapped Note Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Swapped Note.

“Swapped Note Remaining Average Life” means, with respect to any Swapped Note
Called Notional Amount of any Swapped Note, the number of years obtained by
dividing (a) such Swapped Note Called Notional Amount into (b) the sum of the
products obtained by multiplying (1) the principal component of each Swapped
Note Remaining Scheduled Swap Payment with respect to such Swapped Note Called
Notional Amount by (2) the number of years, computed on the basis of a 360-day
year comprised of twelve 30-day months and calculated to two decimal places,
that will elapse between the Swapped Note Settlement Date with respect to such
Swapped Note Called Notional Amount and the scheduled due date of such Swapped
Note Remaining Scheduled Payment.

“Swapped Note Remaining Scheduled Swap Payments” means, with respect to the
Swapped Note Called Notional Amount of any Swapped Note, the payments due to the
holder of such Swapped Note in Dollars under the terms of the Swap Agreement to
which such holder is a party which correspond to all payments of the Swapped
Note Called Principal of such Swapped Note corresponding to such Swapped Note
Called Notional Amount and interest on such Swapped Note Called Principal (other
than that portion of the payment due under such Swap Agreement corresponding to
the interest accrued on the Swapped Note Called Principal to the Swapped Note
Settlement Date) that would be due after the Swapped Note Settlement Date in
respect of such Swapped Note Called Notional Amount assuming that no payment of
such Swapped Note Called Principal is made prior to its originally scheduled
payment date, provided that if such Swapped Note Settlement Date is not a date
on which an interest payment is due to be made under the terms of such Swapped
Note, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Swapped Note Settlement Date
and required to be paid on such Swapped Note Settlement Date pursuant to Section
8.2, Section 8.3 or Section 12.1.

 

-29-



--------------------------------------------------------------------------------

“Swapped Note Settlement Date” means, with respect to the Swapped Note Called
Notional Amount of any Swapped Note Called Principal of any Swapped Note, the
date on which such Swapped Note Called Principal is to be prepaid pursuant to
Section 8.2 or Section 8.3 or has become or is declared to be immediately due
and payable pursuant to Section 12.1, as the context requires.

(c) Make-Whole Amount and Modified Make-Whole Amount Currency of Payment. All
payments of Make-Whole Amount and Modified Make-Whole Amount in respect of (i)
any Non-Swapped Note shall be made in Euros and (ii) any Swapped Note shall be
made in Dollars.

Section 8.11. Swap Breakage.

(a) If any Swapped Note is prepaid pursuant to Section 8.2, 8.3, 8.4, 8.5 or 8.6
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, then (a) any resulting Net Loss in connection therewith shall be
reimbursed to the holder of such Swapped Note by the Company in Dollars upon any
such prepayment or repayment of such Swapped Note and (b) any resulting Net Gain
in connection therewith shall be deducted (1) from the Make-Whole Amount or
Modified Make-Whole Amount, if any, or any principal or interest to be paid to
the holder of such Swapped Note by the Company upon any such prepayment of such
Swapped Note pursuant to Section 8.2, 8.3, 8.4, 8.5 or 8.6 or (2) from the
Make-Whole Amount, if any, to be paid to the holder of such Swapped Note by the
Company upon any such repayment of such Swapped Note pursuant to Section 12.1,
provided that, in either case, the Make-Whole Amount and Modified Make-Whole
Amount in respect of such Swapped Note may in no event be less than zero. Each
holder of a Swapped Note shall calculate reasonably and in good faith its own
Net Loss or Net Gain, as the case may be, and Swap Breakage Amount in Dollars
upon the prepayment or repayment of all or any portion of such Swapped Note, and
such calculations as reported to the Company in reasonable detail shall be
binding on the Company absent demonstrable error (and subject to the
requirements of clause (c) below with respect to the calculation by such holder
of the Swap Breakage Amount).

(b) As used in this Section 8.11 with respect to any Swapped Note that is
prepaid or accelerated: “Net Loss” means the amount, if any, by which the
Swapped Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount exceeds the sum of (i) the Swapped Note Called Principal and the
Swapped Note Called Accrued Interest Amount plus (or minus in the case of an
amount paid) (ii) the Swap Breakage Amount received (or paid) by the holder of
such Swapped Note; and “Net Gain” means the amount, if any, by which the Swapped
Note Called Notional Amount and the Swapped Note Called Notional Accrued
Interest Amount is exceeded by the sum of (i) the Swapped Note Called Principal
and the Swapped Note Called Accrued Interest Amount plus (or minus in the case
of an amount paid) and (ii) the Swap Breakage Amount received (or paid) by such
holder. For purposes of any determination of any “Net Loss” or “Net Gain,” the
Swapped Note Called Principal and the Swapped Note Called Accrued Interest
Amount shall be determined reasonably and in good faith by the holder of the
affected Swapped Note by converting Euros into Dollars at the current
Euro/Dollar exchange rate, as determined as of 10:00 a.m. (New York City time)
on the day such Swapped Note is prepaid or accelerated as indicated on the
applicable screen of Bloomberg Financial Markets and any such calculation shall
be reported to the Company in reasonable detail and shall be binding on the
Company absent demonstrable error.

 

-30-



--------------------------------------------------------------------------------

“Swapped Note Called Accrued Interest Amount” means, with respect to a Swapped
Note, the accrued interest of such Swapped Note to the Swapped Note Settlement
Date that is to be prepaid or has become immediately due and payable, as the
context requires.

“Swapped Note Called Notional Accrued Interest Amount” means, with respect to
any Swapped Note Called Notional Amount, the payment due to the holder of the
related Swapped Note under the terms of the Swap Agreement to which such holder
is a party attributable to and in exchange for the Swapped Note Called Accrued
Interest Amount.

(c) As used in this Section 8.11, “Swap Breakage Amount” means, with respect to
the Swap Agreement associated with any Swapped Note, in determining the Net Loss
or Net Gain, the amount that would be received (in which case the Swap Breakage
Amount shall be positive) or paid (in which case the Swap Breakage Amount shall
be negative) by the holder of such Swapped Note as if such Swap Agreement (or
relevant portion thereof in the case of any partial prepayment of such Swapped
Note) had terminated due to the occurrence of an event of default or an early
termination under the ISDA 1992 Multi-Currency Cross Border Master Agreement or
ISDA 2002 Master Agreement, as applicable (the “ISDA Master Agreement”) and
assuming such holder shall have used “Second Method” and either “Market
Quotation” or “Loss” if the termination occurs under an ISDA 1992 Multi-Currency
Cross Border Master Agreement or “Close-out Amount” if the termination occurs
under an ISDA 2002 Master Agreement; provided that if such holder (or its
predecessor in interest with respect to such Swapped Note) was, but is not at
the time, a party to an Original Swap Agreement but is a party to a New Swap
Agreement, then the Swap Breakage Amount shall mean the lesser of (i) the gain
or loss (if any) which would have been received or incurred (by payment, through
off-set or netting or otherwise) by the holder of such Swapped Note under the
terms of the Original Swap Agreement (if any) in respect of such Swapped Note to
which such holder (or any affiliate thereof) was a party (or if such holder was
never a party to an Original Swap Agreement, then the last Original Swap
Agreement to which the most recent predecessor in interest to such holder as a
holder of a Swapped Note was a party) and which would have arisen as a result of
the payment of the Swapped Note Called Principal on the Swapped Note Settlement
Date and (ii) the gain or loss (if any) actually received or incurred by the
holder of such Swapped Note, in connection with the payment of such Swapped Note
Called Principal on the Swapped Note Settlement Date, under the terms of the New
Swap Agreement to which such holder (or any affiliate thereof) is a party. The
holder of such Swapped Note will make all calculations related to the Swap
Breakage Amount reasonably and in good faith and in accordance with its
customary practices for calculating such amounts under the ISDA Master Agreement
pursuant to which such Swap Agreement shall have been entered into and assuming
for the purpose of such calculation that there are no other transactions entered
into pursuant to such ISDA Master Agreement (other than such Swap Agreement),
and such holder will provide the Company with reasonable support for the
determination and calculation of such amounts (subject to any confidentiality
requirements applicable thereto in the Swap Agreement or otherwise), including,
if obtained by such holder at its own discretion, competitive quotes from
leading dealers.

 

-31-



--------------------------------------------------------------------------------

(d) The Swap Breakage Amount shall be payable in Dollars.

Section 8.12. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount or Modified Make-Whole Amount, if any, or Net Loss, if any, on any Note
(including principal due on the Maturity Date of such Note) that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

From the Execution Date until the date of the Closing and thereafter, so long as
any of the Notes are outstanding, the Company covenants that:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Restricted Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject (including ERISA, Environmental Laws, the USA PATRIOT Act and the other
laws and regulations that are referred to in Section 5.16), and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) that, in the good faith judgment
of the Company, is generally consistent with that maintained by entities engaged
in the same or a similar businesses as the Company or such Restricted
Subsidiary, as the case may be.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted, in all material respects, at all
times, provided that this Section 9.3 shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance, in the good faith judgment of the
Company, is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

-32-



--------------------------------------------------------------------------------

Section 9.4. Payment of Taxes. The Company will, and will cause each of its
Restricted Subsidiaries to, file all federal (or comparable national) income tax
returns, and all other material tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent the same have become due and payable and
before they have become delinquent (after giving effect to any properly filed
extension), provided that neither the Company nor any Restricted Subsidiary need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by the Company or such Restricted
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Restricted Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Restricted
Subsidiary or (b) the nonpayment of all such taxes, assessments, charges and
levies would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.9, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Restricted Subsidiaries (unless merged into the Company or a Wholly-Owned
Restricted Subsidiary) and all rights and franchises of the Company and its
Restricted Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP in all material respects and all applicable material
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Restricted Subsidiary, as the case may
be. The Company and its Restricted Subsidiaries have devised a system of
internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all material
transactions and dispositions of assets and the Company will, and will cause
each of its Restricted Subsidiaries to, continue to maintain such system.

Section 9.7. Subsidiary Guarantors.

(a) The Company will cause each of its Subsidiaries that guarantees or otherwise
becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

(1) enter into an agreement in form and substance reasonably satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all amounts payable by the Company

 

-33-



--------------------------------------------------------------------------------

pursuant to the Notes (whether for principal, interest, Make-Whole Amount,
Modified Make-Whole Amount, Net Loss or otherwise) and this Agreement, including
all indemnities, fees and expenses payable by the Company thereunder and (2) the
prompt, full and faithful performance, observance and discharge by the Company
of each and every covenant, agreement, undertaking and provision required
pursuant to the Notes or this Agreement to be performed, observed or discharged
by it (a “Subsidiary Guaranty”); and

(2) deliver the following to each Purchaser and each holder of a Note:

(1) an executed counterpart of such Subsidiary Guaranty;

(2) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company);

(3) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite corporate or other action
on the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;

(4) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request; and

(5) if on the date of the delivery of such Subsidiary Guaranty the Company is
not a U.S. Entity, evidence of the acceptance by a nationally recognized
registered agent of the appointment of designation as such Subsidiary
Guarantors’ agent to receive, for it and on its behalf, service of process in
the United States, for the period from the date of such Subsidiary Guaranty to
November 15, 2029 (and the payment in full of all fees in respect thereof).

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (1) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (2) at the time of, and after giving effect

 

-34-



--------------------------------------------------------------------------------

to, such release and discharge, no Default or Event of Default shall be
existing, (3) no amount is then due and payable under such Subsidiary Guaranty,
(4) if in connection with such Subsidiary Guarantor being released and
discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (5) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (1) through (4). In the event of any such release,
for purposes of Section 10.7, all Indebtedness of such Subsidiary shall be
deemed to have been incurred concurrently with such release.

Anything in this Section 9.7 to the contrary notwithstanding, a Foreign
Subsidiary that guarantees or is otherwise liable as a borrower or an additional
or co-borrower under a Material Credit Facility shall be deemed not to be a
guarantor, borrower or an additional or co-borrower of Indebtedness existing
under such Material Credit Facility for purposes of this Section 9.7 if such
Subsidiary shall have no obligations under such Material Credit Facility (or any
other agreement or instrument relating thereto) for the repayment of any
Indebtedness of the Company or any other Subsidiary outstanding thereunder
(whether upon default by any party to such Material Credit Facility (or
otherwise)) other than Indebtedness of another Foreign Subsidiary which
Subsidiary also satisfies the conditions of this sentence.

Section 9.8. Priority of Obligations. The Company will ensure that its payment
obligations under this Agreement and the Notes, and the payment obligations of
any Subsidiary Guarantor under its Subsidiary Guaranty, will at all times rank
at least pari passu, without preference or priority, with all other unsecured
and unsubordinated Indebtedness of the Company and such Subsidiary Guarantor, as
applicable.

Section 9.9. Designation of Subsidiaries. The Company may from time to time
cause any Restricted Subsidiary to be designated as an Unrestricted Subsidiary
or any Unrestricted Subsidiary to be designated as a Restricted Subsidiary;
provided, however, that at the time of such designation and immediately after
giving effect thereto, (a) no Default or Event of Default shall have occurred
and be continuing and (b) the Company and its Restricted Subsidiaries would be
in compliance with all of the covenants set forth in Section 10 if tested on the
date of such redesignation and provided, further, that, except as required in
order for the Company to comply with the requirements of Section 10.10, once a
Subsidiary has been designated an Unrestricted Subsidiary or a Restricted
Subsidiary pursuant to this Section 9.9, it shall not thereafter be redesignated
as a Restricted Subsidiary or an Unrestricted Subsidiary on more than two
occasions, the second of which, in the case of the redesignation of a Restricted
Subsidiary to an Unrestricted Subsidiary, shall not occur within one year of its
most recent redesignation as a Restricted Subsidiary. Within 10 days following
any designation described above, the Company will deliver to each Purchaser and
each holder of Notes a notice of such designation accompanied by a certificate
signed by a Senior Financial Officer certifying compliance with all requirements
of this Section 9.9 and setting forth all information required in order to
establish such compliance.

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the Execution Date and prior
to the Closing, if such a failure occurs, then any of the Purchasers may elect
not to purchase the Notes on the date of Closing that is specified in Section 3.

 

-35-



--------------------------------------------------------------------------------

SECTION 10. NEGATIVE COVENANTS.

From the Execution Date until the date of the Closing and thereafter, so long as
any of the Notes are outstanding, the Company covenants that:

Section 10.1. Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, enter into directly or indirectly any
Material transaction or group of Material related transactions (including the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Restricted
Subsidiary), except (a) for investments in, or acquisitions of, an Affiliate not
otherwise restricted hereunder, or (b) pursuant to the reasonable requirements
of the Company’s or such Restricted Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

Section 10.2. Merger, Consolidation, Etc. The Company will not, and will not
permit any Restricted Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

(a) any Restricted Subsidiary may (1) consolidate with or merge with, or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to, (i) the Company or a Wholly-Owned Restricted
Subsidiary so long as in any merger or consolidation involving the Company, the
Company shall be the surviving or continuing corporation or (ii) any other
Person so long as the surviving or continuing entity is a Restricted Subsidiary
or (2) convey, transfer or lease all or substantially all of its assets in
compliance with the provisions of Section 10.9; and

(b) the Company may consolidate or merge with, or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to, any Person so long as:

(1) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent U.S. Entity or corporation, limited liability company or comparable
entity organized and existing under the laws of any other Permitted
Jurisdiction;

(2) if the Company is not such corporation, limited liability company or
comparable entity, (i) such corporation, limited liability company or comparable
entity shall have executed and delivered to each holder of Notes its assumption
of the due and punctual performance and observance of each covenant and
condition of this Agreement and the Notes, (ii) such corporation, limited
liability company or comparable entity shall have caused to be delivered to each

 

-36-



--------------------------------------------------------------------------------

holder of Notes an opinion of independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof and (iii) if the successor formed by such consolidation or
survivor of such merger or the Person that acquires by conveyance, transfer or
lease all or substantially all of the assets of the Company, as the case may be,
is not a U.S. Entity, such corporation, limited liability company or comparable
entity shall have provided to the holders evidence of the acceptance by a
nationally recognized registered agent of its appointment of designation as such
corporation’s, limited liability company’s or comparable entity’s agent to
receive, for it and on its behalf, service of process in the United States, for
the period from the date of such consolidation or merger or conveyance, transfer
or lease to November 15, 2029 (and the payment in full of all fees in respect
thereof);

(3) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time of such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(4) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation, limited liability company or comparable entity that shall
theretofore have become such in the manner prescribed in this Section 10.2 from
its liability under this Agreement or the Notes.

Section 10.3. Line of Business. The Company will not, and will not permit any
Restricted Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Company and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, are engaged on the Execution Date as described
in the Memorandum.

Section 10.4. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to, (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction would be in
violation of, or could result in the imposition of sanctions under, any U.S.
Economic Sanctions Laws applicable to the Company or such Controlled Entity,
except, in the case of this clause (b), to the extent that such violation or
sanctions, if imposed, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

-37-



--------------------------------------------------------------------------------

Section 10.5. Consolidated Net Indebtedness to Consolidated EBITDA. The Company
will not permit the ratio of (a) Consolidated Net Indebtedness on the last day
of each fiscal quarter of each of fiscal year of the Company to (b) Consolidated
EBITDA for the period of twelve consecutive months ending on such day to exceed
3.00 to 1.00.

Section 10.6. Consolidated EBITDA to Consolidated Net Interest Expense. The
Company will not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated
Net Interest Expense, in each case for the period of twelve consecutive months
ending on the last day of each fiscal quarter of each fiscal year of the
Company, to be less than 3.00 to 1.00.

Section 10.7. Priority Debt. The Company will not, at any time, permit the
aggregate amount of all Priority Debt to exceed an amount equal to 20% of
Consolidated Total Assets determined as of the end of the then most recently
ended fiscal year of the Company.

Section 10.8. Liens. The Company will not, and will not permit any Restricted
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Restricted Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:

(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (1) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds),
bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;

(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company or any of its Restricted Subsidiaries, provided that such Liens do not,
in the aggregate, materially detract from the usefulness or the value of such
property;

 

-38-



--------------------------------------------------------------------------------

(f) Liens on property or assets of a Restricted Subsidiary securing Indebtedness
owing to the Company or to a Wholly-Owned Restricted Subsidiary;

(g) Liens existing on the Execution Date and reflected in Schedule 10.8;

(h) any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of tangible property (or any improvement thereon)
acquired or constructed by the Company or a Restricted Subsidiary after the
Execution Date, provided that

(1) any such Lien shall extend solely to the item or items of such property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon)
or which is real property being improved by such acquired or constructed
property (or improvement thereon),

(2) the principal amount of the Indebtedness secured by any such Lien shall at
no time exceed an amount equal to the lesser of (i) the cost to the Company or
such Restricted Subsidiary of the property (or improvement thereon) so acquired
or constructed and (ii) the fair market value (as determined in good faith by
the board of directors of the Company) of such property (or improvement thereon)
at the time of such acquisition or construction,

(3) any such Lien shall be created contemporaneously with, or within 365 days
after, the acquisition or construction of such property,

(4) the aggregate principal amount of all Indebtedness secured by such Liens
would be permitted by the limitation set forth in Section 10.5, and

(5) at the time of such incurrence and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing;

(i) any Lien existing on property of a Person (other than an Unrestricted
Subsidiary) immediately prior to its being consolidated with or merged into the
Company or a Restricted Subsidiary or its becoming a Restricted Subsidiary, or
any Lien existing on any property acquired by the Company or any Restricted
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (1) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Restricted Subsidiary or such acquisition
of property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, (3) the aggregate
principal amount of all Indebtedness secured by such Liens would be permitted by
the limitation set forth in Section 10.5 and (4) at the time of such incurrence
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing;

 

-39-



--------------------------------------------------------------------------------

(j) any netting or set-off arrangement entered into by the Company or any
Restricted Subsidiary in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances;

(k) any payment or close out netting or set-off arrangement pursuant to any
hedging transaction entered into by the Company or any Restricted Subsidiary for
the purpose of: (1) hedging any risk to which the Company or such Restricted
Subsidiary is exposed in its ordinary course of trading; or (2) its interest
rate or currency management operations which are carried out in the ordinary
course of trading and for nonspeculative purposes only, excluding, in each case,
any Lien under a credit support arrangement in relation to a hedging
transaction;

(l) any Lien arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to the Company or any Restricted Subsidiary in the ordinary course of
trading and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by the Company or any Restricted Subsidiary;

(m) any Lien renewing, extending or refunding any Lien permitted by paragraphs
(g), (h) or (i) of this Section 10.8, provided that (1) the principal amount of
Indebtedness secured by such Lien immediately prior to such extension, renewal
or refunding is not increased or the maturity thereof reduced, (2) such Lien is
not extended to any other property, and (3) immediately after such extension,
renewal or refunding no Default or Event of Default shall have occurred and be
continuing; and

(n) other Liens securing Indebtedness of the Company or any Restricted
Subsidiary not otherwise permitted by clauses (a) through (m), provided (1) the
aggregate principal amount of all Indebtedness secured by such Liens shall be
permitted by the limitations set forth in Sections 10.5 and 10.7 and (2) at the
time of such incurrence and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing, provided, further, that
notwithstanding the foregoing, the Company will not, and will not permit any of
its Restricted Subsidiaries to, secure pursuant to this Section 10.5(n) any
Indebtedness outstanding under or pursuant to any Material Credit Facility
unless and until the Notes (and any Guaranty delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including an intercreditor agreement and opinions of
counsel to the Company and/or any such Restricted Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders.

For the purposes of this Section 10.8, any Person becoming a Restricted
Subsidiary after the Execution Date shall be deemed to have incurred all of its
then outstanding Liens at the time it becomes a Restricted Subsidiary, and any
Person extending, renewing or refunding any Indebtedness secured by any Lien
shall be deemed to have incurred such Lien at the time of such extension,
renewal or refunding.

 

-40-



--------------------------------------------------------------------------------

Section 10.9. Sales of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets (including capital stock or similar equity
interests of Subsidiaries) of the Company and its Restricted Subsidiaries;
provided, however, that the Company or any Restricted Subsidiary may sell, lease
or otherwise dispose of assets constituting a substantial part of the assets of
the Company and its Restricted Subsidiaries if such assets are sold for fair
market value and, at such time and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and an amount equal to
the net proceeds received from such sale, lease or other disposition (but only
with respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:

(a) to acquire productive assets used or useful in carrying on the business of
the Company and its Restricted Subsidiaries and having a fair market value at
least equal to the fair market value of such assets sold, leased or otherwise
disposed of; and/or

(b) to prepay or retire senior Indebtedness of the Company and/or a Restricted
Subsidiary, provided that in the course of making such application the Company
shall offer to prepay each outstanding Note in accordance with Section 8.6 in a
principal amount which equals the Ratable Portion for such Note. If any holder
of a Note fails to accept such offer of prepayment, then the Company shall
prepay or pay or cause to prepay or pay additional senior Indebtedness of the
Company or a Restricted Subsidiary in an amount equal to the Ratable Portion for
such Note.

As used in this Section 10.9, a sale, lease or other disposition of assets shall
be deemed to be a “substantial part” of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 365 consecutive days ending
on the date of such sale, lease or other disposition, exceeds 10% of the book
value Consolidated Total Assets, determined as of the end of the fiscal year of
the Company immediately preceding such sale, lease or other disposition;
provided that there shall be excluded from any determination of a “substantial
part” (1) any sale, lease or other disposition of assets in the ordinary course
of business of the Company and its Restricted Subsidiaries, (2) any sale, lease
or other disposition of assets from the Company to a Restricted Subsidiary or
from any Restricted Subsidiary to the Company or a Wholly-Owned Restricted
Subsidiary, (3) any sale of property acquired or constructed by the Company or
any Restricted Subsidiary after the Execution Date to any Person within 365 days
following the acquisition or completion of construction of such property by the
Company or such Restricted Subsidiary if the Company or such Restricted
Subsidiary shall concurrently with such sale, lease such property, as lessee,
(4) any sale of obsolete or surplus assets or assets no longer used or useful in
the business of the Company or any Restricted Subsidiary, (5) any transaction
permitted by Section 10.2 (other than Section 10.2(a)), and (6) any sale of
assets pursuant to any Securitization Transaction.

 

-41-



--------------------------------------------------------------------------------

Section 10.10. Limitation on Unrestricted Subsidiaries. The Company will not, at
any time, permit (a) the total assets of all Unrestricted Subsidiaries to
constitute more than 15% of the consolidated total assets of the Company and its
Subsidiaries or (b) the gross revenues of all Unrestricted Subsidiaries to
account for more than 15% of the consolidated gross revenues of the Company and
its Subsidiaries, in each case, determined in accordance with GAAP.

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 before or after giving effect to the
issuance of the Notes on a pro forma basis, if such a failure occurs, then any
of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount or
Modified Make-Whole Amount on any Note, or any Net Loss on any Swapped Note,
when the same becomes due and payable, whether at maturity or at a date fixed
for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note or any
amount payable pursuant to Section 13 for more than five Business Days after the
same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 10.2, Section 10.4 through Section 10.7,
inclusive, or Section 10.9; or

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (1) a Responsible Officer
obtaining actual knowledge of such default and (2) the Company receiving written
notice of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this
Section 11(d)); or

(e) (1) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(2) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 

 

-42-



--------------------------------------------------------------------------------

(f) (1) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least U.S.$75,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (2) the Company or any Significant Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least U.S.$75,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (i) the Company or any Significant Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least U.S.$75,000,000 (or its equivalent in the relevant currency
of payment), or (ii) one or more Persons have the right to require the Company
or any Significant Subsidiary so to purchase or repay such Indebtedness; or

(g) the Company or any Significant Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated, or (6) takes corporate action for the purpose of
any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Restricted
Subsidiary and such petition shall not be dismissed within 60 days; or

(i) any event occurs with respect to the Company or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or Section 11(h), provided that the applicable grace
period, if any, which shall apply shall be the one applicable to the relevant
proceeding which most closely corresponds to the proceeding described in Section
11(g) or Section 11(h); or

 

-43-



--------------------------------------------------------------------------------

(j) one or more final judgments or orders for the payment of money aggregating
in excess of U.S.$75,000,000 (or its equivalent in the relevant currency of
payment) (after giving effect to available third-party insurance which is not
being disputed), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Restricted
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

(k) if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (3) there is
any “amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Plans, determined in accordance with
Title IV of ERISA, (4) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (5) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (6) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (7) the Company or
any Restricted Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Restricted Subsidiary thereunder,
(8) the Company or any Restricted Subsidiary fails to administer or maintain a
Non-U.S. Plan in compliance with the requirements of any and all applicable
laws, statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (9) the Company or any Restricted
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (1) through (9) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

(l) any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty.

 

-44-



--------------------------------------------------------------------------------

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(1) of Section 11(g) or described in clause (6) of Section 11(g) by virtue of
the fact that such clause encompasses clause (1) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate), (2)
the Make-Whole Amount, if any, determined in respect of such principal amount
(to the full extent permitted by applicable law), and (3) with respect to any
Swapped Note, any Net Loss, shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount, if any, and, in
respect of a Swapped Note, Net Loss, if any, by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount or Modified Make-Whole Amount, if any, on any
Notes and Net Loss, if any, on any Swapped

 

-45-



--------------------------------------------------------------------------------

Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount or
Modified Make-Whole Amount, if any, and Net Loss, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the applicable Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 16, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable and
documented attorneys’ fees, expenses and disbursements.

SECTION 13. TAX INDEMNIFICATION.

(a) All payments whatsoever under this Agreement and the Notes will be made by
the Company free and clear of, and without liability for withholding or
deduction for or on account of, any present or future Taxes of whatever nature
imposed or levied by or on behalf of any jurisdiction other than the United
States (or any political subdivision or taxing authority of or in such
jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.

(b) If any deduction or withholding for any Tax of a Taxing Jurisdiction shall
at any time be required in respect of any amounts to be paid by the Company
under this Agreement or the Notes, the Company will pay to the relevant Taxing
Jurisdiction the full amount required to be withheld, deducted or otherwise paid
before penalties attach thereto or interest accrues thereon and pay to each
holder of a Note such additional amounts as may be necessary in order that the
net amounts paid to such holder pursuant to the terms of this Agreement or the
Notes after such deduction, withholding or payment (including any required
deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to such holder under the
terms of this Agreement or the Notes before the assessment of such Tax, provided
that no payment of any additional amounts shall be required to be made for or on
account of:

 

-46-



--------------------------------------------------------------------------------

(1) Tax that would not have been imposed but for the existence of any present or
former connection between such holder (or a fiduciary, settlor, beneficiary,
member of, shareholder of, or possessor of a power over, such holder, if such
holder is an estate, trust, partnership or corporation or any Person other than
the holder to whom the Notes or any amount payable thereon is attributable for
the purposes of such Tax) and the Taxing Jurisdiction, other than the mere
holding of the relevant Note or the receipt of payments thereunder or in respect
thereof or the exercise of remedies in respect thereof, including such holder
(or such other Person described in the above parenthetical) being or having been
a citizen or resident thereof, or being or having been present or engaged in
trade or business therein or having or having had an establishment, office,
fixed base or branch therein, provided that this exclusion shall not apply with
respect to a Tax that would not have been imposed but for the Company, after the
Execution Date opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Agreement or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;

(2) any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by the Company) in the filing with the
relevant Taxing Jurisdiction of Forms (as defined below) that are required to be
filed by such holder to avoid or reduce such Taxes (including for such purpose
any refilings or renewals of filings that may from time to time be required by
the relevant Taxing Jurisdiction), provided that the filing of such Forms would
not (in such holder’s reasonable judgment) impose any unreasonable burden (in
time, resources or otherwise) on such holder or result in any confidential or
proprietary income tax return information (other than such holder’s taxpayer
identification number) being revealed, either directly or indirectly, to any
Person and such delay or failure could have been lawfully avoided by such
holder, and provided further that such holder shall be deemed to have satisfied
the requirements of this clause (b)(2) upon the good faith completion and
submission of such Forms (including refilings or renewals of filings) as may be
specified in a written request of the Company no later than 60 days after
receipt by such holder of such written request (accompanied by copies of such
Forms and related instructions, if any, all in the English language or with an
English translation thereof); or

(3) any combination of clauses (1) and (2) above;

provided further that in no event shall the Company be obligated to pay such
additional amounts to any holder (i) not resident in the United States of
America or any other jurisdiction in which an original Purchaser is resident for
tax purposes on the Execution Date in excess of the amounts that the Company
would be obligated to pay if such holder had been a resident of the United
States of America or such other jurisdiction, as applicable, for purposes of,
and eligible for the benefits of, any double taxation treaty from time to time
in effect between the United States of America or such other jurisdiction and
the relevant Taxing Jurisdiction or (ii) registered in the name of a nominee if
under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) Securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Company shall have given
timely notice of such law or interpretation to such holder.

 

-47-



--------------------------------------------------------------------------------

(c) By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (b)(2) above, that it will from time to time with
reasonable promptness (1) duly complete and deliver to or as reasonably directed
by the Company all such forms, certificates, documents and returns provided to
such holder by the Company (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
holder in order to avoid or reduce any such Tax pursuant to the provisions of an
applicable statute, regulation or administrative practice of the relevant Taxing
Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (2) provide the Company with such information with respect to
such holder as the Company may reasonably request in order to complete any such
Forms, provided that nothing in this Section 13 shall require any holder to
provide information with respect to any such Form or otherwise if in the opinion
of such holder such Form or disclosure of information would involve the
disclosure of tax return or other information that is confidential or
proprietary to such holder (other than such holder’s taxpayer identification
number), and provided further that each such holder shall be deemed to have
complied with its obligation under this paragraph with respect to any Form if
such Form shall have been duly completed and delivered by such holder to the
Company or mailed to the appropriate taxing authority, whichever is applicable,
within 60 days following a written request of the Company (which request shall
be accompanied by copies of such Form and English translations of any such Form
not in the English language) and, in the case of a transfer of any Note, at
least 90 days prior to the relevant interest payment date.

(d) If at any time the Company is not a U.S. Entity, the Company will promptly
furnish each holder of Notes with copies of the appropriate Form (and English
translation if required as aforesaid) then required to be filed in the Taxing
Jurisdiction pursuant to Section 13(b)(2), if any, and in connection with the
transfer of any Note the Company will furnish the transferee of such Note with
copies of any Form and English translation then required.

(e) If any payment is made by the Company to or for the account of the holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by the Company pursuant to this Section 13, then, if such holder at its
sole discretion determines that it has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to the Company such amount
as such holder shall, in its sole discretion, determine to be attributable to
the relevant Taxes or deduction or withholding. Nothing herein contained shall
interfere with the right of the holder of any Note to arrange its tax affairs in
whatever manner it thinks fit and, in particular, no holder of any Note shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in Section
13(b)(2)) oblige any holder of any Note to disclose any information relating to
its tax affairs or any computations in respect thereof.

(f) The Company will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by the Company of any Tax in
respect of any amounts paid under this Agreement or the Notes, the original tax
receipt issued by the relevant taxation or other authorities involved for all
amounts paid as aforesaid (or if such original tax receipt is not available or
must legally be kept in the possession of the Company, a duly certified copy of
the original tax receipt or any other reasonably satisfactory evidence of
payment), together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.

 

-48-



--------------------------------------------------------------------------------

(g) If the Company is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which the Company
would be required to pay any additional amount under this Section 13, but for
any reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against the holder of any
Note, and such holder pays such liability, then the Company will promptly
reimburse such holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by the Company) upon demand by such holder accompanied by an official
receipt (or a duly certified copy thereof) issued by the taxation or other
authority of the relevant Taxing Jurisdiction.

(h) If the Company makes payment to or for the account of any holder of a Note
and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Company (which shall specify in reasonable detail and supply the refund
forms to be filed) use reasonable efforts to complete and deliver such refund
forms to or as directed by the Company, subject, however, to the same
limitations with respect to Forms as are set forth above.

(i) The obligations of the Company under this Section 13 shall survive the
payment or transfer of any Note and the provisions of this Section 13 shall also
apply to successive transferees of the Notes.

(j) By acceptance of any Note, the holder of such Note agrees that such holder
will from time to time with reasonable promptness duly complete and deliver to
or as reasonably directed by the Company (1) in the case of any such holder that
is a U.S. Person, such holder’s United States tax identification number or other
Forms reasonably requested by the Company necessary to establish such holder’s
status as a U.S. Person under FATCA and as may otherwise be necessary for the
Company to comply with its obligations under FATCA and (2) in the case of any
such holder that is not a U.S. Person, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation as may be necessary for the Company to comply
with its obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA or to determine the amount (if any)
to deduct and withhold from any such payment made to such holder. Nothing in
this Section 13(j) shall require any holder of the Notes to provide information
that is confidential or proprietary to such holder unless such information is
prescribed by applicable law for the Company to comply with its obligations
under FATCA and, in such event, the Company shall treat all such information as
confidential.

SECTION 14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 14.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof

 

-49-



--------------------------------------------------------------------------------

and (b) at any such beneficial owner’s option, either such beneficial owner or
its nominee may execute any amendment, waiver or consent pursuant to this
Agreement. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 14.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 19(a)(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(d), 1(e), or 1(f), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred (a) to any Competitor,
provided that the limitation contained in this clause (a) shall not apply during
any period when an Event of Default has occurred and is continuing, and (b) in
denominations of less than €100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes of a series,
one Note of such series may be in a denomination of less than €100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

Section 14.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 19(a)(3)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$100,000,000 or a Qualified Institutional Buyer, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

-50-



--------------------------------------------------------------------------------

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 15. PAYMENTS ON NOTES.

Section 15.1. Place of Payment. Subject to Section 15.2, payments of principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, Net Loss, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Bank of America, N.A. in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

Section 15.2. Payment by Wire Transfer. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, Net Loss, if any, interest and all other amounts
becoming due hereunder by the method and at the address specified for such
purpose below such Purchaser’s name in the Purchaser Schedule, or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 15.1. Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee,
such Purchaser will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 14.2. The Company will afford the benefits of this Section
15.2 to any Institutional Investor that is the direct or indirect transferee of
any Note purchased by a Purchaser under this Agreement and that has made the
same agreement relating to such Note as the Purchasers have made in this Section
15.2.

SECTION 16. EXPENSES, ETC.

Section 16.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable and documented attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any

 

-51-



--------------------------------------------------------------------------------

subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the out-of-pocket costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Subsidiary Guaranty and (c) the out-of-pocket costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed U.S.$5,000. The Company will
pay, and will save each Purchaser and each other holder of a Note harmless from,
(1) all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes), (2) any and all wire transfer fees
that any bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note and (3) any judgment, liability, claim, order, decree, fine, penalty, cost,
fee, expense (including reasonable attorneys’ fees and expenses) or obligation
resulting from the consummation of the transactions contemplated hereby,
including the use of the proceeds of the Notes by the Company.

Section 16.2. Certain Taxes. At any time when the Company is not a U.S. Entity,
the Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction of organization of the Company or any Subsidiary Guarantor or
any other jurisdiction where the Company or any Subsidiary Guarantor has assets
or of any amendment of, or waiver or consent under or with respect to, this
Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 16, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder.

Section 16.3. Survival. The obligations of the Company under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.

SECTION 17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guarantees embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

-52-



--------------------------------------------------------------------------------

SECTION 18. AMENDMENT AND WAIVER.

Section 18.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (1) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount or Modified Make-Whole Amount, if any, on the Notes or Net
Gain or Net Loss, if any, on the Swapped Notes, (2) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any amendment or waiver, or (3) amend any of Sections 8, 11(a), 11(b), 12, 13,
18, 21 or 23.8.

Section 18.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser or holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes or any Subsidiary
Guaranty. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 18 or any
Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has

 

-53-



--------------------------------------------------------------------------------

agreed to transfer its Note to the Company or any Affiliate or to any other
Person in connection with, or in anticipation of, an acquisition of, tender
offer for or merger with the Company in connection with such consent shall be
void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 18.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or any
holder of a Note and no delay in exercising any rights hereunder or under any
Note or Subsidiary Guaranty shall operate as a waiver of any rights of any
Purchaser or any holder of such Note.

Section 18.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 19. NOTICES; ENGLISH LANGUAGE.

(a) Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (x) by
telecopy or electronic mail if the sender on the same day sends a confirming
copy of such notice by an internationally recognized commercial delivery service
(charges prepaid) or (y) by an internationally recognized commercial delivery
service (charges prepaid). Any such notice must be sent:

(1) if to any Purchaser or its nominee, to such Purchaser or nominee at the
physical or electronic address specified for such communications in the
Purchaser Schedule, or at such other physical or electronic address as such
Purchaser or nominee shall have specified to the Company in writing,

(2) if to any other holder of any Note, to such holder at such physical or
electronic address as such other holder shall have specified to the Company in
writing, or

 

-54-



--------------------------------------------------------------------------------

(3) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Mr. Christian Fife, 2770 Research Drive, Rochester
Hills, Michigan 48309-3511, e-mail Christian.Fife@wabco-auto.com, with copies to
Mr. Fife at Chaussée de la Hulpe 166, 1170 Brussels, Belgium, and to Ms. Lisa J.
Brown, at Chaussée de la Hulpe 166, 1170 Brussels, Belgium, e-mail
Lisa.Brown@wabco-auto.com or at such other physical or electronic address as the
Company shall have specified to each Purchaser and the holder of each Note in
writing.

Notices under this Section 19 will be deemed given only when actually received.

(b) Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.

(c) This Agreement and the Notes have been prepared and signed in English and
the parties hereto agree that the English version hereof and thereof (to the
maximum extent permitted by applicable law) shall be the only version valid for
the purpose of the interpretation and construction hereof and thereof
notwithstanding the preparation of any translation into another language hereof
or thereof, whether official or otherwise or whether prepared in relation to any
proceedings which may be brought in any other jurisdiction in respect hereof or
thereof.

SECTION 20. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 20 shall not prohibit the Company or any other Purchaser or holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

SECTION 21. CONFIDENTIAL INFORMATION.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the

 

-55-



--------------------------------------------------------------------------------

Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (1) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (2) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 21, (3) any other
holder of any Note, (4) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (5) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 21), (6) any federal or state regulatory authority having jurisdiction
over such Purchaser, (7) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (8) any other Person
to which such delivery or disclosure may be necessary or appropriate (i) to
effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (ii) in response to any subpoena or other legal process, (iii) in
connection with any litigation to which such Purchaser is a party or (iv) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 21 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 21.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 21, this Section 21 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 21
shall supersede any such other confidentiality undertaking.

SECTION 22. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the

 

-56-



--------------------------------------------------------------------------------

representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 22), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 23. MISCELLANEOUS.

Section 23.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Section 23.2. Accounting Terms; Matters Relating to GAAP.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.

(b) If the Company notifies the holders of Notes that, in the Company’s
reasonable opinion, or if the Required Holders notify the Company that, in the
Required Holders’ reasonable opinion, as a result of any change in GAAP from
time to time (a “Subsequent Change”), any of the financial covenants contained
in this Agreement or any of the defined terms used therein no longer apply as
intended such that such covenants are materially more or less restrictive to the
Company than are such covenants immediately prior to giving effect to such
Subsequent Change, the Company and the holders of Notes shall negotiate in good
faith to reset or amend such covenants or defined terms so as to negate such
Subsequent Change, or to establish alternative covenants or defined terms. Until
the Company and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the financial covenants contained in
this Agreement together with the relevant defined terms, shall continue to apply
and compliance therewith shall be determined assuming that the Subsequent Change
shall not have occurred (“Static GAAP”). During any period that compliance with
any covenants shall be determined pursuant to Static GAAP, the Company shall
include relevant reconciliations in reasonable detail between GAAP and Static
GAAP with respect to the applicable covenant compliance calculations contained
in each certificate of a Senior Financial Officer delivered pursuant to Section
7.2(a) during such period.

 

-57-



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided herein, (1) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (2) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

Section 23.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 23.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

Section 23.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

-58-



--------------------------------------------------------------------------------

Section 23.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 23.7. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 23.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

(c) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 23.7(a) by mailing a copy thereof by registered, certified, priority or
express mail, postage prepaid, return receipt or delivery confirmation requested
to it at its address for notices specified in Section 19 or at such other
address for which such holder shall then have been notified pursuant to Section
19, or, if the Company is not a U.S. Entity, by delivering a copy thereof in the
manner for delivery of notices specified in Section 19, to its registered agent
appointed pursuant to Section 10.2(b)(2)(iii), as its agent for the purpose of
accepting service of any process in the United States. The Company agrees that
such service upon receipt (1) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding and (2) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 23.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

-59-



--------------------------------------------------------------------------------

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

SECTION 23.8. Obligation to Make Payment in Euros. Any payment on account of an
amount that is payable hereunder or under the Notes in Euros which is made to or
for the account of any holder in any other currency, whether as a result of any
judgment or order or the enforcement thereof or the realization of any security
or the liquidation of the Company, shall constitute a discharge of the
obligation of the Company under this Agreement or the Notes only to the extent
of the amount of Euros which such holder could purchase in the foreign exchange
markets in London, England, with the amount of such other currency in accordance
with normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Euros that could be so purchased is less than the amount of Euros
originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the Notes, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by such holder from
time to time and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum in respect of an amount due hereunder or
under the Notes or under any judgment or order. As used herein the term “London
Banking Day” shall mean any day other than Saturday or Sunday or a day on which
commercial banks are required or authorized by law to be closed in London,
England.

*    *    *    *    *

 

-60-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

WABCO HOLDINGS INC.

By  

/s/ Prashanth Mahendra-Rajah

  Name:   Prashanth Mahendra-Rajah   Title:   Chief Financial Officer

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NEW YORK LIFE INSURANCE COMPANY By:  

/s/ Aron Davidowitz

  Name:   Aron Davidowitz   Title:   Corporate Vice President NEW YORK LIFE
INSURANCE AND ANNUITY CORPORATION BY:    NYL INVESTORS LLC, ITS INVESTMENT
MANAGER By:  

/s/ Aron Davidowitz

  Name:   Aron Davidowitz   Title:   Senior Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY USA By:  
Metropolitan Life Insurance Company, its Investment Manager By:  

/s/ C. Scott Inglis

  Name:   C. Scott Inglis   Title:   Senior Vice President and     Managing
Director METLIFE INSURANCE K.K. By:   MetLife Investment Advisors, LLC, Its
Investment Manage By:  

/s/ Judith A. Gulotta

  Name:   Judith A. Gulotta   Title:   Managing Director PENSIONSKASSE DES
BUNDES PUBLICA By:   MetLife Investment Management Limited, as Investment
Manager By:  

/s/ Judith A. Gulotta

  Name:   Judith A. Gulotta   Title:   Managing Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

VOYA INSURANCE AND ANNUITY COMPANY

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By:   Voya Investment Management LLC, as Agent By:  

/s/ Paul Aronson

  Name:   Paul Aronson   Title:   Senior Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

By:   Delaware Investment Advisers, a series of Delaware Management Business
Trust, Attorney in Fact By:  

/s/ Karl Spaeth

  Name: Karl Spaeth   Title: Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

NATIONWIDE LIFE INSURANCE COMPANY

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

By:  

/s/ Thomas A. Gleason

  Name:   Thomas A. Gleason   Title:   Authorized Signatory

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

HARTFORD LIFE INSURANCE COMPANY

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

By:

 

Hartford Investment Management Company

 

Their Agent and Attorney-in-Fact

By:  

/s/ John Knox

  Name: John Knox   Title: Senior Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By:  

/s/ Eve Hampton

  Name:   Eve Hampton   Title:   Vice President, Investments By:  

/s/ Tad Anderson

  Name:   Tad Anderson   Title:   Assistant Vice President, Investments

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:  

/s/ Gwendolyn S. Foster

  Name:   Gwendolyn S. Foster   Title:   Senior Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

MUTUAL OF OMAHA INSURANCE COMPANY

By:  

/s/ Justin P. Kavan

  Name:   Justin P. Kavan   Title:   Senior Vice President

UNITED OF OMAHA LIFE INSURANCE COMPANY

By:  

/s/ Justin P. Kavan

  Name:   Justin P. Kavan   Title:   Senior Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Payments” is defined in Section 8.3(d).

“Affected Noteholder” is defined within the definition of “Noteholder Sanctions
Event.”

“Affected Notes” is defined in Section 8.4(a).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.10 only, with respect to
calculations relating to (1) any Swapped Note, any day other than a Saturday, a
Sunday, a day on which commercial banks in New York City are required or
authorized to be closed or a day on which the Trans-European Automated Real-time
Closing Settlement Express Transfer payment system (or any successor thereto) is
not open for the settlement of payments in Euro and (2) any Non-Swapped Note, a
day on which the Trans-European Automated Real-time Closing Settlement Express
Transfer payment system (or any successor thereto) is open for the settlement of
payments in Euro, and (b) for the purposes of any other provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in Rochester, Michigan or New York, New York are required or authorized to
be closed.

 

 

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” means the obligations of a Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as Capital Leases on a balance sheet
of such Person under GAAP applied on a consistent basis and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP
applied on a consistent basis.

“Change in Control” is defined in Section 8.5(f).

“Change in Control Prepayment Date” is defined in Section 8.5(b).

“Change in Tax Law” is defined in Section 8.3(d).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Competitor” means any Person primarily engaged in the automotive or commercial
vehicle industry; provided, however, that the term “Competitor” shall exclude
any Person that is an Institutional Investor and that, but for this proviso,
would fall within the definition of “Competitor” solely through the holding of
passive investments in a Competitor.

“Confidential Information” is defined in Section 21.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus:

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(1) Consolidated Net Interest Expense for such period;

(2) consolidated income tax expense for such period;

(3) all amounts attributable to depreciation and amortization (including
accelerated amortization and amortization of stock based compensation) for such
period;

(4) any extraordinary or non-recurring charges for such period related to plant
closings or other restructurings of operations or to the write-down of assets;

 

A-2



--------------------------------------------------------------------------------

(5) separation costs incurred in connection with the Spin-Off in an aggregate
amount not to exceed U.S.$75,000,000;

(6) fees and expenses incurred in connection with the negotiation and execution
of this Agreement; and

(7) loss on sale of any plant and machinery, and minus

(b) without duplication and to the extent not deducted in determining such
Consolidated Net Income, extraordinary gains for such period,

provided that for any period including a fiscal quarter during which an
acquisition or a divestiture was consummated outside of the ordinary course of
business, Consolidated EBITDA and the components thereof shall be determined on
a pro forma basis as if such acquisition or divestiture, as the case may be, had
occurred at the beginning of such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Indebtedness” means, on any date, (a) Consolidated Total Debt
minus (b) the amount of Unrestricted Cash and Cash Equivalents.

“Consolidated Net Interest Expense” means, for any period for which such amount
is being determined, (a) total interest expense (including that properly
attributable to Capital Leases and amortization of debt discount and debt
issuance costs) of the Company and its Restricted Subsidiaries, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount) minus (b) total interest income of the Company and its Restricted
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP, and, to the extent Consolidated EBITDA for any period is determined on a
pro forma basis to reflect an acquisition or divestiture out of the ordinary
course of business, Consolidated Net Interest Expense shall be calculated on a
pro forma basis as if such acquisition or divestiture, as the case may be, had
occurred at the beginning of such period.

“Consolidated Total Assets” means the aggregate amount of assets of the Company
and its Restricted Subsidiaries (less applicable reserves and other properly
deductible items) determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt” means all Indebtedness of the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

A-3



--------------------------------------------------------------------------------

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that per annum rate of interest that is 2.00% above the
rate of interest stated in clause (a) of the first paragraph of such Note.

“Disclosure Documents” is defined in Section 5.3.

“Dollars” or “U.S.$” means lawful currency of the United States of America.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Euro” or “€” mean the lawful currency of the member states of the European
Union that have adopted the single currency in accordance with the Treaty
establishing the European Communities, as amended by the Treaty on European
Union.

“Event of Default” is defined in Section 11.

“Execution Date” is defined in Section 3.

“FATCA” means (a) the United States Foreign Account Tax Compliance Act of 2009
(Sections 1471 through 1474 of the Code as of the Execution Date), together with
any regulations thereunder and interpretations thereof and (b) any treaty, law,
regulation or other official guidance enacted in any other jurisdiction or
relating to any intergovernmental agreement between the United States and any
other jurisdiction, which, in either case, facilitates the implementation of
clause (a) above.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary that is
organized under the laws of any state or commonwealth of the United States of
America or the District of Columbia.

 

A-4



--------------------------------------------------------------------------------

“Form 4” is defined in Section 7.1(c).

“Form 8-K” is defined in Section 7.1(c).

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Forms” is defined in Section 13(c).

“GAAP” means generally accepted accounting principles (including International
Financial Reporting Standards, as applicable) as in effect from time to time in
the United States of America.

“Governmental Authority” means

(a) the government of

(1) the United States of America or any state or other political subdivision
thereof, or

(2) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (1) for the purchase or payment of such
indebtedness or obligation, or (2) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

A-5



--------------------------------------------------------------------------------

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“INHAM Exemption” is defined in Section 6.2(e).

“Indebtedness” means, with respect to any Person, without duplication:

(a) all obligations of such Person for money borrowed or raised (excluding, in
the case of the Company, all Securitization Transactions that are accounted for
as true sales of accounts receivable and not as liabilities on the consolidated
balance sheets of the Company, but including Securitization Transactions
accounted for as liabilities on the consolidated balance sheets of the Company);

(b) all obligations of such Person (other than accounts payable and other
similar items arising in the ordinary course of business) for the deferred
payment of the purchase price of property or services which would appear as
liabilities on a balance sheet of such Person;

(c) all Capital Lease Obligations of such Person;

(d) all Guarantees by such Person of obligations of others that otherwise
constitute Indebtedness; and

(e) all obligations (contingent or otherwise) of such Person as an account party
in respect of letters of credit issued to secure payment obligations that
otherwise constitute Indebtedness.

 

A-6



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than
U.S.$10,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.10.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under its Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
any Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Restricted
Subsidiaries,

(a) the U.S.$400,000,000 Facility Agreement dated 8 July 2011 (as amended and
restated pursuant to the Amendment Agreement dated 30 September 2015) for the
Company arranged by Citigroup Global Markets Limited, ING Belgium SA/NV, Bank of
America Merrill Lynch International Limited, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., BNP Paribas Fortis SA/NV, Credit Lyonnais, The Royal Bank of Scotland PLC
and Unicredit Bank AG with Citibank International Limited, acting as agent,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;

(b) the U.S.$500,000,000 Note Purchase Agreement dated as of May 8, 2015 between
the Company and the purchasers party thereto, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof;

(c) any agreement(s) creating or evidencing indebtedness for borrowed money
entered into by the Company and/or any Restricted Subsidiary, or in respect of
which the Company and/or any Restricted Subsidiary is an obligor or otherwise
provides a guarantee or other credit support, in a principal amount outstanding
or available for borrowing equal to or greater than an amount equal to 10% of
Consolidated Total Assets determined as of the end of the then most recently
ended fiscal quarter of the Company (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency; and

 

A-7



--------------------------------------------------------------------------------

(d) any agreement(s) creating or evidencing indebtedness for borrowed money
entered into by a Restricted Subsidiary, or in respect of which a Restricted
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support, in a principal amount outstanding or available for borrowing equal to
or greater than U.S.$100,000,000 (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency).

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

“Memorandum” is defined in Section 5.3.

“Modified Make-Whole Amount” is defined in Section 8.10.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Net Gain” is defined in Section 8.11.

“Net Loss” is defined in Section 8.11.

“Non-Swapped Note” is defined in Section 8.10(a).

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Noteholder Sanctions Event” means, with respect to any holder of a Note (an
“Affected Noteholder”), such holder or any of its affiliates being in violation
of or subject to sanctions (a) under any U.S. Economic Sanctions Laws as a
result of the Company or any Controlled Entity becoming a Blocked Person or,
directly or indirectly, having any investment in or engaging in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Blocked Person or (b) under any similar laws,
regulations or orders adopted by any State within the United States as a result
of the name of the Company or any Controlled Entity appearing on a State
Sanctions List.

“Notes” is defined in Section 1.1.

“OFAC” means Office of Foreign Assets Control, United States Department of the
Treasury.

 

A-8



--------------------------------------------------------------------------------

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Jurisdiction” means (a) the United States of America, (b) Canada,
(c) Japan and (d) any other country that on April 30, 2004 was a member of the
European Union (other than Portugal, Italy, Greece or Spain).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Priority Debt” shall mean, as of the date of any determination thereof, without
duplication, the sum of (a) all unsecured Indebtedness of Restricted
Subsidiaries (including all Guarantees of Indebtedness of the Company) but
excluding (1) unsecured Indebtedness owing to the Company or a Wholly-Owned
Restricted Subsidiary, (2) unsecured Indebtedness outstanding at the time such
Person became a Restricted Subsidiary (other than an Unrestricted Subsidiary
which is designated or redesignated as a Restricted Subsidiary pursuant to
Section 9.9), provided that such Indebtedness shall not have been incurred in
contemplation of such Person becoming a Restricted Subsidiary and (3) all
Guarantees of Indebtedness of the Company by any Restricted Subsidiary that has
also guaranteed the Notes pursuant to a Subsidiary Guaranty and (b) all
Indebtedness of the Company and its Restricted Subsidiaries secured by Liens
other than Indebtedness secured by Liens permitted by subparagraphs (a) through
(m), inclusive, of Section 10.8.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 14.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

A-9



--------------------------------------------------------------------------------

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Ratable Portion” for any Note shall mean an amount equal to the product of
(a) that portion of the net proceeds from a sale of assets being applied to the
payment or prepayment of Indebtedness pursuant to Section 10.9(b) multiplied by
(b) a fraction, the numerator of which is the aggregate outstanding principal
amount of such Note and the denominator of which is the aggregate outstanding
principal amount of all senior Indebtedness of the Company or a Restricted
Subsidiary receiving any repayment or prepayment (or offer thereof) pursuant to
Section 10.9(b).

“Rejection Notice” is defined in Section 8.3(a).

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) after the Execution Date and prior to
the date of the Closing, the Purchasers and (b) on or after the date of the
Closing, the holders of more than 50% in principal amount of the Notes at the
time outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Subsidiary” shall mean (a) any Subsidiary that is a Subsidiary
Guarantor and (b) any other Subsidiary (1) in which at least a majority of the
voting Securities are owned by the Company and/or one or more Wholly-Owned
Restricted Subsidiaries and (2) which the Company has not designated as an
Unrestricted Subsidiary on the Execution Date or by notice in writing given to
the Purchasers and the holders of Notes in accordance with the provisions of
Section 9.9.

“Sale of Assets Prepayment Date” is defined in Section 8.6(a).

“Sale of Assets Prepayment Event” is defined in Section 8.6(a).

“Sanctions Prepayment Date” is defined in Section 8.4(a).

“Sanctions Prepayment Offer” is defined in Section 8.4(a).

“Sanctions Prepayment Response Date” is defined in Section 8.4(a).

“SEC” means the Securities and Exchange Commission of the United States.

 

A-10



--------------------------------------------------------------------------------

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Securitization Transaction” means:

(a) any transfer of accounts receivable or interests therein:

(1) to a trust, partnership, corporation or other entity (other than a
Subsidiary), which transfer or pledge is funded by such entity in whole or in
part by the issuance to one or more lenders or investors of Indebtedness or
other Securities that are to receive payments principally from the cash flow
derived from such accounts receivable or interests in accounts receivable; or

(2) directly to one or more investors or other purchasers (other than any
Subsidiary); or

(b) any transaction in which the Company or a Subsidiary incurs Indebtedness or
other obligations secured by Liens on accounts receivable.

The “amount” of any Securitization Transaction shall be deemed at any time to
be:

(i) in the case of a transaction described in paragraph (a) above, the aggregate
uncollected amount of the accounts receivable transferred pursuant to such
Securitization Transaction, net of any such accounts receivable that have been
written off as uncollectible; and

(ii) in the case of a transaction described in paragraph (b) above, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable incurred pursuant to such Securitization Transaction or, if
less, the aggregate uncollected amount of the accounts receivable subject to
such Liens.

For purposes of this definition, accounts receivable shall include any and all
payments owing to the Company or any of its Restricted Subsidiaries by the
Company or any Subsidiary under long term contracts in respect of goods or other
property sold or leased or services rendered.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series D Notes” is defined in Section 1.1.

“Series E Notes” is defined in Section 1.1.

“Series F Notes” is defined in Section 1.1.

 

A-11



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any time, (a) each Subsidiary Guarantor and
(b) each other Restricted Subsidiary that (1) individually accounts for more
than 5% or, together with all other Restricted Subsidiaries of such Restricted
Subsidiary, accounts for more than 15%, of the consolidated revenues of the
Company and its Restricted Subsidiaries for the four consecutive fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.1 or (2) individually accounts for more than 5% or,
together with all other Restricted Subsidiaries of such Restricted Subsidiary,
accounts for more than 15%, of the consolidated tangible assets of the Company
and its Subsidiaries determined as of the last day of the fiscal quarter most
recently ended for which the Company has delivered financial statements pursuant
to Section 7.1.

“Source” is defined in Section 6.2.

“Spin-Off” means the distribution on a pro rata basis to the shareholders of
American Standard Companies Inc., a Delaware corporation, in a tax-free
transaction, on the terms described in the Form 10 filed by the Company with the
SEC on February 26, 2007 and any amendments thereto, of all the issued and
outstanding shares of common stock of the Company.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Static GAAP” is defined in Section 23.2(b).

“Subsequent Change” is defined in Section 23.2(b).

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 22.

“SVO” means the Securities Valuation Office of the NAIC.

“Swapped Note” is defined in Section 8.10(b).

 

A-12



--------------------------------------------------------------------------------

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

“Tax Prepayment Notice” is defined in Section 8.3(a).

“Taxing Jurisdiction” is defined in Section 13(a).

“Unrestricted Cash and Cash Equivalents” means cash and cash equivalents and
short term investments of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, that are not, or are
not required under the terms of any agreement or arrangement to be:

(a) pledged to, subject to a Lien in favor of, or held in one or more accounts
under the control of one or more creditors of the Company or any Subsidiary; or

(b) otherwise segregated from the general assets of the Company and its
Restricted Subsidiaries, in one or more special accounts or otherwise, for the
purpose of securing or providing a source of payment for Indebtedness or other
obligations that are or from time to time may be owed to one or more creditors
of the Company or any Restricted Subsidiary.

Cash and cash equivalents held in ordinary deposit or securities accounts of the
Company or its Restricted Subsidiaries and not subject to any existing or
contingent restrictions on transfer by the Company or its Subsidiaries shall be
deemed to constitute Unrestricted Cash and Cash Equivalents notwithstanding any
setoff rights created by law or by applicable account agreements in favor of
depositary institutions.

“Unrestricted Subsidiary” shall mean any Subsidiary so designated by the Company
on the date of the Closing or by notice in writing given to the holders of Notes
in accordance with the provisions of Section 9.9.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S.” and “United States” means the United States of America.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“U.S. Entity” means a corporation or limited liability company organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia).

 

A-13



--------------------------------------------------------------------------------

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Restricted Subsidiaries at such time.

 

A-14



--------------------------------------------------------------------------------

FORM OF SERIES D NOTE

WABCO HOLDINGS INC.

0.84% Senior Note, Series D, Due November 15, 2023

 

No. RD-                                  , 20     €                PPN 92927K
B*2

FOR VALUE RECEIVED, the undersigned, WABCO HOLDINGS INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to                         , or registered
assigns, the principal sum of                                 EUROS (or so much
thereof as shall not have been prepaid) on November 15, 2023 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 0.84% per annum from the
date hereof, payable semiannually, on the first day of January and July in each
year, commencing [on July 1, 2017]* [with the January 1 or July 1 next
succeeding the date hereof]**, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (1) on any overdue payment of interest and (2) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount or Net Loss, at a rate per annum
equal to the applicable Default Rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount (other than any Make-Whole Amount or Modified Make-Whole
Amount with regard to a Swapped Note payable pursuant to the terms of the Note
Purchase Agreement referred to below, which shall be paid in Dollars or as
otherwise specified therein) with respect to this Note are to be made in Euros,
the single currency of the members of the European Union, at the principal
offices of Bank of America, N.A., in New York, New York, or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series D Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of October 17, 2016 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 21 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

*  To be inserted in all Series D Notes issued and delivered on or prior to July
1, 2017.

**  To be inserted in all Series D Notes issued and delivered after July 1,
2017.

 

SCHEDULE 1(d)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and any Net Loss) and with the
effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WABCO HOLDINGS INC.

By

 

 

 

Name:                                                            
                       

 

Title:                                                            
                         

 

S-1(d)-2



--------------------------------------------------------------------------------

FORM OF SERIES E NOTE

WABCO HOLDINGS INC.

1.20% Senior Note, Series E, Due November 15, 2026

 

No. RE-                                  , 20     €                PPN 92927K
B@0

FOR VALUE RECEIVED, the undersigned, WABCO HOLDINGS INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to                         , or registered
assigns, the principal sum of                                  EUROS (or so much
thereof as shall not have been prepaid) on November 15, 2026 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 1.20% per annum from the
date hereof, payable semiannually, on the first day of January and July in each
year, commencing [on July 1, 2017]* [with the January 1 or July 1 next
succeeding the date hereof]**, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (1) on any overdue payment of interest and (2) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount or Net Loss, at a rate per annum
equal to the applicable Default Rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount (other than any Make-Whole Amount or Modified Make-Whole
Amount with regard to a Swapped Note payable pursuant to the terms of the Note
Purchase Agreement referred to below, which shall be paid in Dollars or as
otherwise specified therein) with respect to this Note are to be made in Euros,
the single currency of the members of the European Union, at the principal
offices of Bank of America, N.A., in New York, New York, or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series E Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of October 17, 2016 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 21 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

*  To be inserted in all Series E Notes issued and delivered on or prior to July
1, 2017.

**  To be inserted in all Series E Notes issued and delivered after July 1,
2017.

 

SCHEDULE 1(e)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and any Net Loss) and with the
effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WABCO HOLDINGS INC.

By  

 

  Name:                                     
                                                 
Title:                                     
                                                 

 

S-1(e)-2



--------------------------------------------------------------------------------

FORM OF SERIES F NOTE

WABCO HOLDINGS INC.

1.36% Senior Note, Series F, Due November 15, 2028

 

No. RF-                                  , 20     €                PPN 92927K
B#8

FOR VALUE RECEIVED, the undersigned, WABCO HOLDINGS INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to                         , or registered
assigns, the principal sum of                                  EUROS (or so much
thereof as shall not have been prepaid) on November 15, 2028 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 1.36% per annum from the
date hereof, payable semiannually, on the first day of January and July in each
year, commencing [on July 1, 2017]* [with the January 1 or July 1 next
succeeding the date hereof]**, and on the Maturity Date, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, (1) on any overdue payment of interest and (2) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount or Net Loss, at a rate per annum
equal to the applicable Default Rate, payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount (other than any Make-Whole Amount or Modified Make-Whole
Amount with regard to a Swapped Note payable pursuant to the terms of the Note
Purchase Agreement referred to below, which shall be paid in Dollars or as
otherwise specified therein) with respect to this Note are to be made in Euros,
the single currency of the members of the European Union, at the principal
offices of Bank of America, N.A., in New York, New York, or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series F Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of October 17, 2016 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 21 of the
Note Purchase Agreement and (ii) made the representation set forth in
Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

*  To be inserted in all Series F Notes issued and delivered on or prior to July
1, 2017.

**  To be inserted in all Series F Notes issued and delivered after July 1,
2017.

 

SCHEDULE 1(f)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount and any Net Loss) and with the
effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WABCO HOLDINGS INC.

By  

 

  Name:                                     
                                                 
Title:                                     
                                                 

 

S-1(f)-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE COMPANY

(See Attached)

 

SCHEDULES 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

November 15, 2016

 

To: Each of Purchasers set forth on

Schedule I hereto

 

  Re: WABCO Holdings, Inc.

€190,000,000 0.84% Senior Notes, Series D, Due 2023

€80,000,000 1.20% Senior Notes, Series E, Due 2026

€170,000,000 1.36% Senior Notes, Series F, Due 2028

Ladies and Gentlemen:

We have acted as special counsel to WABCO Holdings Inc., a Delaware corporation
(the “Company”), in connection with the execution and delivery of the Note
Purchase Agreement and the other Subject Documents each as referred to
below. This opinion is being delivered pursuant to Section 4.4(a) of the Note
Purchase Agreement. Terms not otherwise defined herein are used herein as
defined in the Note Purchase Agreement.

In our examination of the documents referred to below, we have assumed the
genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as certified or photostatic
copies, and the authenticity of the originals of such copies. As to any facts
material to this opinion that we did not independently verify, we have, without
independent investigation, relied upon certificates, statements and
representations of the Company and its officers and other representatives, and
of public officials, including the facts set forth in the Officer’s Certificate
referred to below.

I. SCOPE OF REVIEW

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of solely the following, all (except as otherwise indicated)
dated as of November 15, 2016, and all delivered pursuant to the Note Purchase
Agreement):

(a) the Note Purchase Agreement dated as of October 17, 2016 (the “Note Purchase
Agreement”) by and among the Company and the Purchasers set forth in the
Purchaser Schedule thereto;

(b) the Notes executed by the Company in favor of the Purchasers thereof;

(c) a certificate of the Secretary of State of the Company’s jurisdiction of
organization, certifying as to the certificate of incorporation of the Company
(the “Charter”);

(d) a certificate of the Secretary of the Company certifying as to (i) the
Charter, (ii) the by-laws of the Company (collectively, together with the
Charter, the “Organizational Documents”), (iii) resolutions adopted on September
23, 2016, by the Board of Directors of the Company, and (iv) the incumbency and
specimen signatures of certain officers;

 

Schedule 4.4(a)-1



--------------------------------------------------------------------------------

November 15, 2016

Page 2 of 14

 

(e) a certificate of the Secretary of State of the Company’s jurisdiction of
organization, dated November [    ], 2016, attesting to the continued existence
and good standing of the Company in such state; and

(f) a certificate in the form of Annex I (“Officer’s Certificate”) executed by
an authorized officer of the Company as to various factual matters regarding our
opinions below.

The documents referred to in clauses (a) and (b) above are herein collectively
called the “Subject Documents.”

For purposes hereof, the following terms have the following meaning:
(i) “Applicable Laws” means those laws, rules and regulations of the State of
New York and of the United States of America which, in our experience, are
normally applicable to transactions of the type contemplated by the Subject
Documents, it being understood that the term Applicable Laws does not include
any laws of the type mentioned in Part IIIA(2) hereof, or any law, rule,
regulation, ordinance, administrative decision or order of any municipality,
county or similar political subdivision or any agency or instrumentality
thereof; (ii) “Governmental Authority” means any executive, legislative,
judicial, administrative or regulatory body of the State of New York or of the
United States of America; (iii) “Governmental Approval” means any consent,
approval, license, authorization or validation of, or filing, recording or
registration with, any Governmental Authority pursuant to Applicable Laws, (iv)
“Applicable Contracts” collectively means those agreements or instruments set
forth on Schedule 1 to the Officer’s Certificate; and (v) “Applicable Orders”
collectively means those orders or decrees of Governmental Authorities set forth
on Schedule 2 to the Officer’s Certificate.

We are admitted to the Bar in the State of New York. We express no opinion as to
the laws of any jurisdiction other than (i) the laws of the State of New York,
(ii) the Delaware General Corporation Law and (iii) the federal laws of the
United States of America to the extent specifically referred to herein.

Our opinions are also subject to the following assumptions and qualifications:

II. ASSUMPTIONS

A. We have assumed, with your permission, that:

(1) each party to the Subject Documents (other than the Company) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was incorporated or organized, and has and will have
the full power, authority and legal right to execute, deliver and perform its
respective obligations under the Subject Documents;

(2) each of the Subject Documents has been duly authorized, executed and
delivered by the parties thereto (other than the Company), and constitutes the
legal, valid and binding obligation of each party thereto (other than the
Company), enforceable against such parties (other than the Company) in
accordance with its terms;

 

Schedule 4.4(a)-2



--------------------------------------------------------------------------------

November 15, 2016

Page 3 of 14

 

(3) the execution, delivery and performance by the parties to the Subject
Documents of any of their obligations under the Subject Documents does not and
will not conflict with, contravene, violate or constitute a default under (A)
any lease, indenture, instrument or other agreement to which the Company or its
property is subject (other than the Organizational Documents and the Applicable
Contracts as to which we express our opinion in paragraph 5 of Part IV herein),
(B) any rule, law or regulation to which the Company is subject (other than the
Applicable Laws as to which we express our opinion in paragraph 6 of Part IV
herein), or (C) any judicial or administrative order or decree of any
Governmental Authority (other than Applicable Orders as to which we express in
our opinion in paragraph 8 of Part IV herein); and

(4) no authorization, consent or other approval of, notice to or filing with any
court, governmental authority or regulatory body (other than the Governmental
Approvals as to which we express our opinion in paragraph 7 of Part IV herein)
is required to authorize or is required in connection with the execution,
delivery or performance by the Company of any Subject Document or the
transactions contemplated thereby.

III. QUALIFICATIONS

A. We express no opinion as to:

(1) the effect on the opinions herein stated of (a) the compliance or
non-compliance of any party to the Subject Documents (other than the Company)
with any federal, state, or other laws or regulations applicable to them, or (b)
the legal or regulatory status or the nature of the business of such parties; or

(2) compliance with, or any governmental or regulatory filing, approval,
authorization, license or consent required by or under, any (a) federal or state
environmental law, (b) federal or state antitrust law, (c) federal or state
taxation law, (d) federal or state worker health or safety law, (e) federal or
state patent, trademark or copyright statute, rule or regulation, (f) statutory
or other requirement relating to the disposition of hazardous waste or
environmental protection, (g) federal or state receivership or conservatorship
law, (h) securities registration or antifraud provisions under any federal or
state securities law (other than as to which we express our opinion in paragraph
10 of Part IV herein), (i) federal or state labor or employment law, (j) federal
or state employee benefits or pension law, (k) zoning, health, safety, building,
environmental, permitting, land use or subdivision law, ordinance, code, rule or
regulation, (l) labor, pension and employee benefit law, rule or regulation; (m)
federal or state maritime law, (n) federal or state banking laws or regulations
(other than as to which we express our opinion in paragraph 9 of Part IV
herein), or (o) federal, state or other anti-terrorism laws, including but not
limited to the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001); or

(3) compliance with any law implementing Article 55 of Directive 2014/59/EU of
the European Parliament and of the Council of the European Union.

 

Schedule 4.4(a)-3



--------------------------------------------------------------------------------

November 15, 2016

Page 4 of 14

 

B. Our opinions are subject to the effect of:

(1) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws affecting creditors’ rights generally; and

(2) general principles of equity (regardless of whether enforcement is sought in
equity or at law), including, without limitation, concepts of materiality,
reasonableness, unconscionability, good faith and fair dealing and by
limitations on the availability of specific performance, injunction relief or
other equitable remedies.

C. We express no opinion as to:

(1) the enforceability of the indemnification provisions of the Subject
Documents insofar as said provisions contravene public policy or might require
indemnification or payments to any Person with respect to any litigation
determined adversely to such person, or any loss, cost or expense arising out of
the gross negligence or willful misconduct of such Person or any violation by
such Person of statutory duties, general principles of equity or public policy;
or

(2) the enforceability of the provisions of the Subject Documents to the extent
that they (a) provide that the Subject Documents may only be amended, waived or
modified in writing, (b) provide for any recovery of attorneys’ fees that is not
limited to reasonable attorneys’ fees, (c) provide that the provisions thereof
are severable, (d) provide for the payment of compound interest or interest on
overdue interest or for the payment of any amount to the extent that a court
finds enforcement thereof could constitute a penalty or unreasonable liquidated
damages or could result in a forfeiture or similar charge, (e) authorize or
permit any purchaser of a participation interest from any party to set off or
apply any deposit or property or any indebtedness with respect to any
participation interest, or (f) purport to establish evidentiary standards; or

(3) the legality, validity, binding effect or enforceability of any provisions
of the Subject Documents related to (a) forum selection or submission to
jurisdiction (including, without limitation, any waiver of any objection to
venue in any court or of any objection that a court is an inconvenient forum) to
the extent that the validity, binding effect or enforceability of any such
provision is to be determined by any court other than a court of the State of
New York (or an appellate court thereof), or (b) choice of governing law to the
extent that the legality, validity, binding effect or enforceability of any such
provision is to be determined by any court other than a court of the State of
New York or a federal district court sitting in the State of New York (or an
appellate court thereof), in each case applying the choice of law principles of
the State of New York in accordance with New York General Obligations Law
Sections 5-1401 and 5-1402; or

(4) the enforceability of provisions of the Subject Documents to the extent that
they (a) restrict access to legal or equitable remedies, (b) purport to appoint
any Person as the attorney-in-fact of any other Person, or (c) state that all
rights or remedies of any party are cumulative and may be enforced in addition
to any other right or remedy and that the election of a particular remedy does
not preclude recourse to one or more remedies; or

 

Schedule 4.4(a)-4



--------------------------------------------------------------------------------

November 15, 2016

Page 5 of 14

 

(5) (a) the solvency of the Company, the sufficiency of the capital of the
Company for the business in which it engages, or the ability of the Company to
pay its debts as they mature, or (b) the “fair value” or otherwise for entering
into and performing its obligations under the Subject Documents or the impact
thereof on our opinions set forth below; or

(6) the enforceability of the provisions of the Subject Documents providing for
indemnity by the parties thereto against any loss in obtaining the currency due
to such party under such document from a court judgment in another currency. We
note that courts in the United States generally award judgments only in United
States dollars. We call your attention to the fact that a judgment of a court in
New York that is entered in a currency other than United States dollars is to be
converted into United States dollars at the rate of exchange prevailing on the
date of entry of such judgment.

D. Certain of the provisions contained in the Subject Documents may be limited
or rendered unenforceable by applicable laws or judicial decisions governing
such provisions or holding their enforcement to be unreasonable under the
then-existing circumstances, but such laws and judicial decisions do not, in our
opinion, make the remedies afforded by the Subject Documents inadequate for the
practical realization of the principal benefits intended to be provided (except
for the economic consequences of procedural or other delay).

IV. OPINIONS

Based upon the foregoing and subject to the assumptions, limitations,
qualifications, exceptions and other limitations set forth herein, we are of the
opinion that:

1. The Company is validly existing and in good standing under the laws of the
State of Delaware.

2. The Company has the corporate power to execute, deliver and perform all of
its obligations under each of the Subject Documents. The execution and delivery
of each of such Subject Documents, the issuance and sale of the Notes and the
performance by the Company of its obligations thereunder have been duly
authorized by requisite corporate action on the part of the Company.

3. The Company has duly executed and delivered each of the Subject Documents.

4. Each of the Subject Documents constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

5. The issuance and sale of the Notes and the execution and delivery by the
Company of the Subject Documents and performance by the Company of its
obligations under the Subject Documents, each in accordance with its terms, do
not (a) conflict with the Organizational Documents of the Company and (b) to our
knowledge, based solely on our review of the Applicable Contracts, constitute a
violation of or a default under any Applicable Contract (except that we express
no opinion with respect to compliance with financial covenants or tests).

 

Schedule 4.4(a)-5



--------------------------------------------------------------------------------

November 15, 2016

Page 6 of 14

 

6. The execution and delivery by the Company of the Subject Documents and
performance by the Company of its obligations under such Subject Documents, each
in accordance with its terms, do not violate any provision of any Applicable
Law.

7. No Governmental Approval, which has not been obtained and is not in full
force and effect, is required to authorize or is required in connection with the
execution, delivery or performance of any of the Subject Documents by the
Company or the issuance and sale of the Notes except as may be required to be
made or obtained by you as a result of your involvement in the transactions
contemplated by the Subject Documents.

8. The execution and delivery by the Company of the Subject Documents and
performance by the Company of its obligations under such Subject Documents, each
in accordance with its terms, do not, to our knowledge, contravene any
Applicable Order of any Governmental Authority against the Company.

9. The issuance of the Notes and the application of the proceeds thereof as
provided in the Note Purchase Agreement do not violate Regulation U, T or X of
the Board of Governors of the Federal Reserve System.

10. The Company is not an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

11. Assuming the representations and warranties of the Company and the
Purchasers in the Note Purchase Agreement, and those of Merrill Lynch Pierce
Fenner & Smith Inc. and Citigroup Global Markets, Inc., as placement agents, in
the letter dated October __, 2016 are true and correct, it is not necessary in
connection with the offering, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Note Purchase Agreement to register the Notes
under the Securities Act or to qualify an indenture in respect of the Notes
under the Trust Indenture Act of 1939, as amended.

* * *

This opinion is limited to the matters expressly set forth herein and no opinion
is implied or may be inferred beyond the matters expressly so stated. This
opinion is given as of the date hereof and we do not undertake any liability or
responsibility to inform you of any change in circumstances occurring, or
additional information becoming available to us, after the date hereof which
might alter the opinions contained herein.

This opinion is rendered only to you and your permitted transferees and assigns
under the Note Purchase Agreement and is solely for your and their benefit. This
opinion may not be relied upon by any other person or entity or for any other
purpose or used, circulated, quoted or otherwise referred to for any other
purpose, in each case without our prior written consent, except (i) to bank
examiners and other regulatory authorities (including, but not limited to the

 

Schedule 4.4(a)-6



--------------------------------------------------------------------------------

November 15, 2016

Page 7 of 14

 

National Association of Insurance Commissioners) should they so request in
connection with their normal examinations or regulatory duties, (ii) to the
independent auditors and attorneys of the Purchasers, (iii) pursuant to order or
legal process of any court or governmental agency, (iv) in connection with any
legal action to which any Purchaser is a party arising out of the transactions
contemplated by the Subject Documents or (v) to any potential permitted assignee
or participant in the interest of any Purchaser under the Subject Documents for
its information, provided that none of the parties set forth in clauses (i)
through (v) are entitled to rely upon this opinion.

Very truly yours,

Annex I Officer’s Certificate

Schedule 1 List of Applicable Contracts

Schedule 2 List of Applicable Orders

 

Schedule 4.4(a)-7



--------------------------------------------------------------------------------

ANNEX I

OFFICER’S CERTIFICATE

WABCO HOLDINGS INC.

Dated November 15, 2016

I, Prashanth Mahendra-Rajah, do hereby certify that I am the Chief Financial
Officer of WABCO Holdings Inc., a Delaware corporation (the “Company”), and
that, as such, I am authorized to execute this certificate on behalf of the
Company. I do hereby further certify that:

1. The Company is party to that certain the Note Purchase Agreement, dated as of
October 17, 2016 (the “Note Purchase Agreement”), among the Company and each of
the Purchasers listed on the Purchaser Schedule thereto.

2. I understand that this certificate will be relied upon by McDermott Will &
Emery LLP (“Law Firm”), special New York counsel to the Company, in connection
with a legal opinion (the “Opinion”) to be delivered by Law Firm in connection
with the transactions contemplated by the Note Purchase Agreement and the
related documents referred to therein (collectively, the “Subject
Documents”). The Opinion will address certain issues related to the Subject
Documents.

3. I am familiar with the transactions and other factual matters described in
the Opinion and have made such investigations and inquiries as are necessary to
enable me to execute and deliver this certificate.

4. All representations and warranties in the Note Purchase Agreement and the
other Subject Documents are true and correct as to factual matters.

5. No Default or Event of Default exists or will exist after giving effect to
the consummation of the transactions contemplated under the Note Purchase
Agreement and the other Subject Documents.

6. Schedule 1 is a complete listing of each indenture, loan or credit agreement,
lease, guarantee, mortgage, security agreement, bond, note and other agreement
or instrument (“Applicable Contracts”) that could reasonably be expected to
contain provisions restricting or affecting or purporting to restrict or affect
the Company’s right to undertake and perform its obligations under the Subject
Documents and the breach of which could reasonably be expected to have a
material adverse effect on the operations, business, properties or condition of
the Company or on the legality, validity, binding effect or enforceability
against the Company of any Subject Document to which it is a party. Solely as to
factual matters, the execution, delivery and performance by the Company of its
obligations under the Subject Documents to which it is a party (a) will not
result in any breach of, or constitute a default under, any Applicable Contract;
and (b) will not result in the creation of any lien, charge, security interest
or other encumbrances permitted under the Note Purchase Agreement except for
Permitted Liens upon any property of the Company pursuant to the Applicable
Contracts.

 

Schedule 4.4(a)-8



--------------------------------------------------------------------------------

7. Schedule 2 is a complete listing of each order and decree of any Governmental
Authority against the Company that could be reasonably expected to restrict or
otherwise affect or purport to restrict or affect the Company’s right to
undertake and perform its obligations under the Subject Documents (collectively,
the “Applicable Orders”). Solely as to factual matters, the execution, delivery
and performance by the Company of its obligations under the Subject Documents
will not contravene any Applicable Order.

8. There are no actions or proceedings pending or overtly threatened in writing
against the Company before any court, governmental agency or arbitrator which by
their terms request relief to declare any of the Subject Documents illegal,
invalid or unenforceable.

9. None of the proceeds of the Notes will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose. The Company is not engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin
stock. Following the application of the proceeds of the Notes, not more than
twenty-five percent (25%) of the value of the assets (either of the Company
alone or of the Company and its Subsidiaries on a consolidated basis) which are
subject to any arrangement under the Note Purchase Agreement restricting the
ability of the Company or any Subsidiary to sell, pledge or otherwise dispose of
assets, consist of margin stock.

10. The Company is not an “investment company” under the Investment Company Act
of 1940 (the “Investment Company Act”) in that the Company does not:

(a) engage nor propose to engage primarily in the business of investing,
reinvesting, or trading in securities, nor does it hold itself out as being so
primarily engaged;

(b) engage nor propose to engage in the business of issuing face-amount
certificates of the installment type, nor does the Company have any such
certificate outstanding after having been previously engaged in such business;
and

(c) (i) invest, reinvest, own, hold or trade in securities of any kind, and
(ii) own or propose to acquire investment securities having a value exceeding
forty percent (40%) of the value of the Company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis, valued at the
fair market value thereof.

For the purpose of the foregoing:

“cash items” means demand checking accounts, investments in money market funds
registered under the Investment Company Act and high quality short-term debt
instruments held solely for the purpose of providing immediate working capital
and short-term liquidity.

 

Schedule 4.4(a)-9



--------------------------------------------------------------------------------

“face-amount certificates of the installment type” means any certificate,
investment contract, or other security which represents an obligation on the
part of its issuer to pay a stated or determinable sum or sums at fixed or
determinable times more than twenty-four (24) months after issuance, in
consideration of the payment of periodic installments.

“fair market value” means (i) with respect to securities owned at the end of the
last preceding fiscal quarter for which market quotations are readily available,
the market value at the end of such quarter, (ii) with respect to other
securities and assets owned at the end of the last preceding fiscal quarter,
fair value at the end of such quarter as determined in good faith by the board
of directors of the Company and (iii), with respect to securities and other
assets acquired after the end of the last preceding fiscal quarter, the cost
thereof.

“government securities” means any security issued or guaranteed as to principal
or interest by the United States or by a person controlled or supervised by and
acting as an instrumentality of the government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

“investment securities” includes all securities except:

(a) government securities;

(b) securities issued by employees’ securities companies (as defined in the
Investment Company Act); and

(c) securities issued by majority-owned subsidiaries of the owner
(i.e., subsidiaries of which the owner holds at least fifty percent (50%) of the
power to elect directors) which (i) are not investment companies as defined in
the Investment Company Act and (ii) are not exempt from the definition of an
investment company under the Investment Company Act on the basis of not having
made, and not proposing to make, a public offering of securities (as the term
“public offering” is interpreted pursuant to the Securities Act of 1933) and
being beneficially owned either (a) by not more than one hundred persons (as
counted pursuant to principles applied in the interpretation of section 3(c)(1)
of the Investment Company Act) or (b) entirely by “qualified purchasers” (as
defined in section 2(a)(51) of the Investment Company Act, the rules thereunder
and related interpretation) or “knowledgeable employees” (as that term is
defined in rule 3c-5 under the Investment Company Act);

“security” means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, preorganization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for security, fractional

 

Schedule 4.4(a)-10



--------------------------------------------------------------------------------

undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security (including a certificate of
deposit) or on any group or index of securities (including any interest therein
or based on the value thereof), or any put, call, straddle, option, or privilege
entered into on a national securities exchange relating to foreign currency, or,
in general, any interest or instrument commonly known as a “security,” or any
certificate of interest or participation in, temporary or interim certificate
for, receipt for, guarantee of, or warrant or right to subscribe to or purchase
any of the foregoing.

11. All capitalized terms used but not defined herein have the respective
meanings assigned to them in the Note Purchase Agreement.

[Remainder of Page Intentionally Left Blank]

 

Schedule 4.4(a)-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have duly executed this certificate as of the first date
written above.

 

WABCO HOLDINGS INC.

By:

 

 

Name:

 

Prashanth Mahendra-Rajah

Title:   Chief Financial Officer

 

Schedule 4.4(a)-12



--------------------------------------------------------------------------------

SCHEDULE 1

to

Officer’s Certificate

Applicable Contracts

1. USD $400,000,000 Facility Agreement dated July 8, 2011, as amended, WABCO
Holdings Inc.,WABCO Europe BVBA, WABCO Financial Services Sprl, WABCO Asia
Private Ltd., WABCO Hong Kong Limited, and Banc of America Securities Limited,
as agent, and the other financial institutions party thereto, as amended and
restated pursuant to the Amendment Agreement dated 30 September 2015.

2. USD $100,000,000 Facility Agreement dated December 17, 2014, WABCO Holdings
Inc., WABCO Europe BVBA,WABCO Financial Services Sprl, and Citibank
International Limited, as agent, and the other financial institutions party
thereto.

3. Note Purchase Agreement dated as of May 8, 2015 by and among the Company and
the Purchasers set forth in the Purchaser Schedule thereto.

 

Schedule 4.4(a)-13



--------------------------------------------------------------------------------

SCHEDULE 2

to

Officer’s Certificate

Applicable Orders

None.

 

Schedule 4.4(a)-14



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE PURCHASERS

The opinion of Schiff Hardin LLP, special counsel to the Purchasers, called for
by Section 4.4(b) of the Agreement, shall be dated the date of the Closing and
addressed to the Purchasers, shall be satisfactory in form and substance to the
Purchasers and shall be to the effect that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

2. The Agreement and the Notes being delivered on the date of the Closing
constitute the legal, valid and binding contracts of the Company, enforceable
against the Company in accordance with its terms.

3. The issuance, sale and delivery of the Notes being delivered on the date of
the Closing under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.

The opinion of Schiff Hardin LLP shall also state that the opinion of McDermott
Will & Emery LLP is satisfactory in scope and form to Schiff Hardin LLP and
that, in their opinion, the Purchasers are justified in relying thereon.

In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the Certificate of Incorporation certified by, and a certificate of good
standing of the Company from, the Secretary of State of the State of
Delaware. The opinion of Schiff Hardin LLP is limited to the laws of the State
of New York and the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and upon representations of the Company and the Purchasers delivered in
connection with the execution and delivery of the Agreement.

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

None

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND

OWNERSHIP OF SUBSIDIARY STOCK;

DIRECTORS AND SENIOR OFFICERS OF THE COMPANY

(a) Subsidiaries:*

 

Country

 

Company

 

Shareholders

Australia   WABCO Australia Pty. Ltd   WABCO Asia Private Ltd. (100%) Austria  
WABCO Austria GmbH   WABCO Europe Holdings BV (100%) Belgium   TAVARES BVBA  
WABCO Europe BVBA (100%) Belgium   TRANSICS International BVBA  

TAVARES BVBA (96.84%)

 

WABCO Europe BVBA (3.16%)

Belgium   Transics Belux BVBA   Transics International BVBA (99.99%) Belgium  
FLC NV   Transics International BVBA (99.86%)     Transics Belux BVBA (0.14%)
Belgium   WABCO Europe BVBA  

WABCO Holdings BV (99.9%)

WBC CV (0.1%)

Belgium   WABCO Financial Services SPRL   WABCO Europe BVBA (99.99%)     WABCO
Europe Holdings BV (0.01%) Belgium   WABCO Belgium BVBA   WABCO Europe Holdings
BV (99.99%)     WABCO Automotive BV (0.01%) Brazil   WABCO do Brasil Industria e
Comercio de Freios Ltda.   WABCO Group International Inc. (99%)     WABCO Europe
Holdings LLC (1%) Brazil   WABCO Centro de Distribuição de Peças Automotivas
Ltda.   WABCO do Brasil Industria e Comercio de Freios Ltda (99.9999%)     WABCO
Europe Holdings LLC (0.0001%) Canada   Laydon Composites, Ltd.   WABCO Canada
Holdings, Inc. (100%) Canada   WABCO Canada Holdings, Inc.   WABCO Europe BVBA
(100%)

Cayman

Islands

  WABCO Automotive Products Limited   WABCO Group Inc. (100%) China   Shangdong
WABCO Automotive Products Co. Ltd.   WABCO Automotive Products Limited (70%)    
WABCO Hong Kong Ltd (30%) China   WABCO (China) Co. Ltd.   WABCO Hong Kong
Limited (100%) China   WABCO (Shanghai) Management Co. Ltd.   WABCO Hong Kong
Limited (100%) China   WABCO Logistics (Quingdao) Co. Ltd.   WABCO Europe
Holdings BV (100%) China   Guang Dong WABCO Fuwa Vehicle Brakes Co. LTD.   WABCO
Hong Kong Limited: 70% capital contribution     Fuwa Mechanical Engineering (HK)
Company Ltd: 30% capital contribution

Czech

Republic

  WABCO brzdy k vozidlum spol.s.r.o.   WABCO Austria GmbH (99%)     WABCO
Automotive BV (1%) France   DIS Delta Industries Services SARL   Transics
International BVBA (100%) France   Transics France SARL   Transics International
BVBA (100%) France   WABCO France S.A.S   WABCO Europe Holdings BV (100%) France
  WABCO Services SAS   WABCO Europe Holdings BV (100%) Germany   Transics
Deutschland GmbH   Transics International BVBA (100%) Germany   WABCO Testbahn
GmbH   WABCO Holding GmbH (100%) Germany   WABCO Fahrzeugsysteme GmbH, Hannover
  WABCO Holding GmbH (100%) Germany   WABCO GmbH   WABCO Systeme GmbH (100%)
Germany   WABCO Logistik GmbH   WABCO Holding GmbH (100%) Germany   WABCO
Radbremsen GmbH   WABCO GmbH (Hannover) (100%)

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Country

 

Company

 

Shareholders

Germany   WABCO Holding GmbH   WABCO Europe Holdings BV (100%) Germany   WABCO
Systeme GmbH   WABCO Holding GmbH (94.8%)     WABCO Group International Inc.
(5.2%) Germany   WABCO Vertriebs GmbH & Co. KG   WABCO Systeme GmbH (0.01%)    
WABCO Fahrzeugsysteme GmbH (99.99%) Hong Kong   WABCO Hong Kong Limited   WABCO
Europe Holdings BV (99.99%)     WABCO Automotive Products Limited (0.1%) (1000 A
share; 1 B share; 1 C share) India   WABCO Foundation Brakes Private Limited  
WABCO Asia Private Limited (99.8%) India   WABCO India Limited  

WABCO Asia Private Limited (75%)

25% public

Ireland   Transics Ireland Limited   Transics International BVBA (100%) Italy  
Transics Italia S.R.L   Transics International BVBA (99%)     Transics Belux
BVBA (1%) Italy   WABCO Automotive Italia S.r.L   WABCO Europe Holdings BV
(100%) Japan   WABCO Japan Inc.   WABCO GmbH (Hannover) (90%)     Sanwa-Seiki
Ltd. (10%) Korea   WABCO Korea Ltd.  

WABCO Group International Inc. (99.99%)

Ki Woo Jeon (0.01%)

Mexico   WABCO Automotive Mexico, S. de R.L. de D.V.  

WABCO Europe Holdings BV (99.99%)

WABCO Holdings BV (0.01%)

Netherlands   Ephicas B.V.   WABCO Europe Holdings BV (100%) Netherlands   WABCO
Holdings BV   WBC C.V. (100%) Netherlands   WABCO Automotive B.V.   WABCO Europe
Holdings BV (100%) Netherlands   WABCO B.V.   WABCO Europe Holdings BV (100%)
Netherlands   WABCO Europe Holdings BV   WABCO Europe BVBA (100%) Netherlands  
Transics Nederland BV   Transics International BVBA (100%) Netherlands   WABCO
Sandown B.V.   WABCO Europe Holdings BV (100%) Netherlands   WBC C.V.   WABCO
International LLC (90%)     WABCO Europe Holdings LLC (10%) Poland   WABCO
Polska Spólka z ograniczona odpowiedzialnoscia (Sp.Z.o.o.)   WABCO Europe
Holdings BV (99.85%)     WABCO Automotive BV (0.15%) Poland   WABCO Polska
Sprzedaż Spółka z ograniczoną odpowiedzialnością   WABCO Europe Holdings BV
(99.95%)     WABCO Automotive BV (0.05%) Russia   WABCO RUS LLC   WABCO Europe
Holdings BV (99.9%)     WABCO Automotive BV (0.1%) Russia   WABCO Vostok LLC  
WABCO Europe Holdings BV (99.9%)     WABCO Automotive BV (0.1%) Singapore  
WABCO Asia Private Ltd.   Clayton Dewandre Holdings Limited (100%) Spain  
Transics Telematica Espana S.L.U   Transics International BVBA (100%) Spain  
WABCO Espana SL.   WABCO Europe Holdings BV (100%) Sweden   WABCO Automotive AB
  WABCO Europe Holdings BV (100%) Switzerland   WABCO (Schweiz) GmbH / WABCO
(Suisse) Sarl (French)/ WABCO (Switzerland) Ltd. Liab. Co.   WABCO Holding GmbH
(100%) Thailand   WABCO (Thailand) Limited   WABCO Asia Private Ltd. (Singapore)
(99.98%) Turkey   WABCO Araç Kontrol Sistemleri Destek ve pazaelama limited
Şirketi   WABCO Europe Holdings BV (99.9%)     WABCO Automotive BV (0.1%)

 

 

S-5.4-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Country

 

Company

 

Shareholders

UAE   WABCO Middle East and Africa FZCO   WABCO Holding GmbH (98.6%)     WABCO
GmbH Hannover (1.4%) UK   Clayton Dewandre Holdings Limited   WABCO Europe
Holdings BV (100%) UK   Off Highway Brakes & Controls, Ltd.   MICO Inc. (100%)
UK   WABCO Automotive Pension Trustees Limited   WABCO Automotive U.K. Limited
(100%) UK   WABCO Automotive U.K. Limited   WABCO Europe Holdings BV (100%)

USA

(Delaware)

  MICO Inc.   WABCO Group, Inc. (100%)

USA

(Delaware)

  WABCO Europe Holdings LLC   WABCO Group International Inc. (100%)

USA

(Delaware)

  WABCO Group Inc.   WABCO Holdings Inc. (100%)

USA

(Delaware)

  WABCO International LLC   WABCO Group International Inc. (100%)

USA

(Delaware)

  WABCO Air Compressor Holdings Inc.   WABCO Group Inc. (100%)

USA

(Delaware)

  WABCO Automotive Control Systems Inc.   WABCO Group Inc. (100%)

USA

(Delaware)

  WABCO Compressor Manufacturing Co.   WABCO Air Compressor Holdings Inc. (70%)
    Cummins Inc. (30%)

USA

(Delaware)

  WABCO Europe Holdings LLC   WABCO Group International Inc. (100%)

USA

(Delaware)

  WABCO ExPats Inc.   WABCO Group International Inc. (100%)

USA

(Delaware)

  WABCO Group International Inc.   WABCO Holdings Inc. (100%)

USA

(Delaware)

  WABCO Holdings Inc.   Publically-held listed shares.

USA

(Delaware)

  WABCO IP Holdings LLC   WABCO Group International Inc. (100%)

USA

(Delaware)

  WABCO North America LLC   WABCO Group Inc. (100%)

 

* As of the Execution Date and the Closing Date, each of the above-referenced
subsidiaries shall be designated as a Restricted Subsidiary under the Note
Purchase Agreement.

 

(b) Company Directors:

Jacques Esculier

G. Peter D’Aloia

Juergen W. Gromer

Thomas S. Gross

Henry R. Keizer

Jean-Paul L. Montupet

Mary L. Petrovich

D. Nick Reilly

Michael T. Smith

 

S-5.4-3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Company Senior Officers:

Jacques Esculier – Chairman and Chief Executive Officer

Prashanth Mahendra-Rajah – Chief Financial Officer

Lisa J. Brown – Chief Legal Officer and Company Secretary

Sean Deason – Vice President, Controller and Assistant Secretary

Christian Fife – Vice President, Investor Relations and Treasurer

Jorge Solis – President: Truck, Bus and Car OEMs Division

Mazen Mazraani – Interim Chief Human Resources Officer

Nick Rens – President: Trailer Systems, Aftermarket and Off-Highway Division

Nicolas Bardot – Chief Supply Chain Officer

 

S-5.4-4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

Audited financial statements of the Company and its Subsidiaries for the fiscal
years ended December 31, 2010 – December 31, 2015.

Unaudited financial statements of the Company and its Subsidiaries for the
fiscal quarters ended March 31, 2016 and June 30, 2016.

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING INDEBTEDNESS

 

(a)(1) Outstanding Indebtedness of the Company and its Subsidiaries as of June
30, 2016 having an Outstanding Principal Balance in Excess of U.S.$10,000,000:

 

Description

  

Obligors

  

Lenders

  

Committed Amount

  

Outstanding
Indebtedness

(Face Amount)

U.S.$400,000,000 Facility Agreement dated July 8, 2011, as amended and restated
pursuant to the Amendment Agreement dated 30 September 2015   

WABCO Holdings Inc.

WABCO Europe BVBA

WABCO Financial Services Sprl

WABCO Asia Private Ltd.

WABCO Hong Kong Limited

   Banc of America Securities Limited, as agent, and the other financial
institutions party thereto    U.S.$400,000,000    U.S.$133,000,000
U.S.$100,000,000 Facility Agreement dated December 17, 2014   

WABCO Holdings Inc.

WABCO Europe BVBA

WABCO Financial Services Sprl

   Citibank International Limited, as agent, and the other financial
institutions party thereto    U.S.$100,000,000    U.S.$50,000,000
U.S.$150,000,000 of 2.83% Senior Notes, Series A, due June 25, 2022   

WABCO Holdings Inc.

   Various Institutional Noteholders    N/A    U.S.$150,000,000 U.S.$200,000,000
of 3.08% Senior Notes, Series B, due June 25, 2025   

WABCO Holdings Inc.

   Various Institutional Noteholders    N/A    U.S.$200,000,000 U.S.$150,000,000
of 3.18% Senior Notes, Series C, due June 25, 2027   

WABCO Holdings Inc.

   Various Institutional Noteholders    N/A    U.S.$150,000,000

 

(2) Aggregate Principal Amount of Outstanding Indebtedness of the Company and
its Subsidiaries as of June 30, 2016 in Respect of Obligations that,
individually, have an Outstanding Principal Amount of U.S.$10,000,000 or Less:

U.S.$2,700,000

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

In addition, the Company and its Subsidiaries have uncollateralized bank
guarantees for $78.8 million, of which $74.0 million is related to tax and other
litigation, $0.8 million is related to letters of credit, and $4.0 million is
related to other individually immaterial items.

 

(b) Agreements Restricting Indebtedness:

 

(1) Facility Agreements referred to in Section (a)(1) above.

 

S-5.15-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING LIENS

None

 

SCHEDULE 10.8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

NEW YORK LIFE INSURANCE COMPANY

  

SERIES D €41,800,000

SERIES F €45,300,000

Provided to Company under separate cover.

  

 

PURCHASER SCHEDULE

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

  

SERIES D €18,200,000

SERIES F €19,700,000

Provided to Company under separate cover.

  

 

PURCHASER SCHEDULE-2

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METROPOLITAN LIFE INSURANCE COMPANY

1095 Avenue of the Americas

New York, New York 10036

   Series D €30,400,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Metropolitan Life Insurance Company

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METROPOLITAN LIFE INSURANCE COMPANY

1095 Avenue of the Americas

New York, New York 10036

   Series E €19,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Metropolitan Life Insurance Company

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-6

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METROPOLITAN LIFE INSURANCE COMPANY

1095 Avenue of the Americas

New York, New York 10036

   Series F €1,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Metropolitan Life Insurance Company

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-7

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-8

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METLIFE INSURANCE COMPANY USA

c/o Metropolitan Life Insurance Company

1095 Avenue of the Americas

New York, New York 10036

   Series F €3,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

MetLife Insurance Company USA

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

MetLife Insurance Company USA

c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-9

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-10

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METLIFE INSURANCE K.K.

4-1-3, Taihei, Sumida-ku

Tokyo, 130-0012 JAPAN

   Series F €23,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Alico Asset Management Corp. (Japan)

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

MetLife Insurance K.K.

c/o MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) Tax Identification Number: Provided to Company under separate cover.

 

(7) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-12

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

METLIFE INSURANCE K.K.

4-1-3, Taihei, Sumida-ku

Tokyo, 130-0012 JAPAN

   Series F €22,000,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Alico Asset Management Corp. (Japan)

c/o MetLife Investments Limited

Level 34

One Canada Square

Canary Wharf

London E14 5AA, England

Attention: Investments, Private Placements

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

Facsimile: 011-44-20-7632-8101

With a copy other than with respect to deliveries of financial statements to:

MetLife Insurance K.K.

c/o MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Audit Requests:

Soft copy to:

AuditConfirms.PvtPlacements@metlife.com

or hard copy to:

Metropolitan Life Insurance Company

Attn: Private Placements Operations (ATTN: Audit Confirmations)

18210 Crane Nest Drive – 5th Floor

Tampa, FL 33647

 

PURCHASER SCHEDULE-13

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(5) Tax Identification Number: Provided to Company under separate cover.

 

(6) UK Passport Treaty Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-14

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

SWISS FEDERAL PENSION FUND PUBLICA

Eigerstrasse 57

P.O. Box, 3000 Berne 23, Switzerland

   Series D €6,600,000

 

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices and communications:

Publica

c/o MetLife Investment Management Limited

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention: Colin McGinlay, Director

Emails: PPUCompliance@metlife.com and cmcginlay@metlife.com

With a copy other than with respect to deliveries of financial statements to:

Swiss Federal Pension Fund PUBLICA

Attn. Asset Management

Eigerstrasse 57

P.O. Box, 3000 Berne 23, Switzerland

Facsimile: +41 31 378 81 15

And

Publica

c/o MetLife Investment Management Limited

One MetLife Way

Whippany, NJ 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3) Address for delivery of notes:

Provided to Company under separate cover.

 

(4) Nominee: Pensionskasse des Bundes PUBLICA

 

PURCHASER SCHEDULE-15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Tax Identification Number: Provided to Company under separate cover.

 

(6) UK Passport Treaty Number (if applicable): Provided to Company under
separate cover.

 

PURCHASER SCHEDULE-16

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

VOYA INSURANCE AND ANNUITY COMPANY

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

  

Series D €11,900,000

Series E €5,100,000

Series F €8,500,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Email: VoyaIMCashOperations@Voya.com

 

(3) Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Email: Private.Placements@Voya.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-17

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

SECURITY LIFE OF DENVER INSURANCE COMPANY

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

   Series D €100,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Email: VoyaIMCashOperations@Voya.com

 

(3) Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Email: Private.Placements@Voya.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-18

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

RELIASTAR LIFE INSURANCE COMPANY

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

  

Series D €2,200,000

Series E €900,000

Series F €1,600,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Email: VoyaIMCashOperations@Voya.com

 

(3) Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Email: Private.Placements@Voya.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-19

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

  

Series D €400,000

Series E €100,000

Series F €300,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Email: VoyaIMCashOperations@Voya.com

 

(3) Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Email: Private.Placements@Voya.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-20

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

  

Series D €20,400,000

Series E €8,900,000

Series F €14,600,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all notices relating to payments:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Email: VoyaIMCashOperations@Voya.com

 

(3) Address for all other communications and notices:

Voya Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5342

Email: Private.Placements@Voya.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-21

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

c/o Delaware Investment Adviser

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

  

Series E €7,000,000

Series E €10,000,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Investment adviser address for all communications and notice of payment:

Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

Attn: Fixed Income Private Placements

Email: Delawareprivateplacements@delinvest.com

With a copy for notice of payment only to:

Lincoln Financial Group

1300 South Clinton Street, Mail Stop 1H-15

Fort Wayne, IN 46802

Attn e-mail: iaderivoperations@lfg.com

Attn: Rhoda Anderson (e-mail: rhoda.anderson@lfg.com)

Telephone: 260-455-4405

 

(3) Bank address for notice of payment:

The Bank of New York Mellon

P.O. Box 392003

Pittsburgh, PA 15251-9003

Attn: Private Placement P & I Dept

Ref: Registered Holder / Sec Desc/PPN#: 92927K B@0

Email: ppservicing@bnymellon.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

PURCHASER SCHEDULE-22

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-23

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

c/o Delaware Investment Adviser

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

   Series F €21,000,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Investment adviser address for all communications and notice of payment:

Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

Attn: Fixed Income Private Placements

Email: Delawareprivateplacements@delinvest.com

With a copy for notice of payment only to:

Lincoln Financial Group

1300 South Clinton Street, Mail Stop 1H-15

Fort Wayne, IN 46802

Attn e-mail: iaderivoperations@lfg.com

Attn: Rhoda Anderson (e-mail: rhoda.anderson@lfg.com)

Telephone: 260-455-4405

 

(3) Bank address for notice of payment:

The Bank of New York Mellon

P.O. Box 392003

Pittsburgh, PA 15251-9003

Attn: Private Placement P & I Dept

Ref: Registered Holder / Sec Desc/PPN#: 92927K B#8

Email: ppservicing@bnymellon.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

 

PURCHASER SCHEDULE-24

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-25

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

NATIONWIDE LIFE INSURANCE COMPANY

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

   Series E €14,500,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) All notices of payment on or in respect to the security should be sent to:

Nationwide Life Insurance Company

Nationwide Investments – Private Placements

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

E-mail: ooinwpp@nationwide.com

 

(3) Send financial, compliance reports and all other communications to:

Nationwide Life Insurance Company

Nationwide Investments – Private Placements

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

E-mail: ooinwpp@nationwide.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) DTTP Passport No.: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-26

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

   Series E €14,500,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) All notices of payment on or in respect to the security should be sent to:

Nationwide Life and Annuity Insurance Company

Nationwide Investments – Private Placement

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

E-mail: derivact@nationwide.com

 

(3) Send financial, compliance reports and all other communications to:

Nationwide Life and Annuity Insurance Company

Nationwide Investments – Private Placements

One Nationwide Plaza

Mail Code 1-05-801

Columbus, OH 43215-2220

E-mail: ooinwpp@nationwide.com

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(7) DTTP Passport No.: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-27

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

HARTFORD LIFE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

  

Series D €5,000,000

Series D €1,000,000

 

(1) All payments by wire transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of such wire transfers:

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza – NP5

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8875/8876

 

(3) All other communications:

Hartford Investment Management Company

c/o Investment Department-Private Placements

E-mail Address:

kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by

recognized international commercial delivery service (charges prepaid)

to the following addresses:

Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-28

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

   Series D €2,500,000

 

(1) All payments by wire transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of such wire transfers:

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza – NP5

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8875/8876

 

(3) All other communications:

Hartford Investment Management Company

c/o Investment Department-Private Placements

E-mail Address:

kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by

recognized international commercial delivery service (charges prepaid)

to the following addresses:

Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-29

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

HARTFORD FIRE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

  

Series D €5,000,000

Series D €5,000,000

Series D €5,000,000

Series D €1,500,000

 

(1) All payments by wire transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of such wire transfers:

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza – NP5

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8875/8876

 

(3) All other communications:

Hartford Investment Management Company

c/o Investment Department-Private Placements

E-mail Address:

kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by

recognized international commercial delivery service (charges prepaid)

to the following addresses:

Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-30

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

SEPARATE ACCOUNT B, A SEPARATE ACCOUNT OF HARTFORD LIFE INSURANCE COMPANY

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

   Series D €2,000,000

 

(1) All payments by wire transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) All notices of payments and written confirmations of such wire transfers:

Hartford Investment Management Company

c/o Investment Operations

Mailing Address:

One Hartford Plaza – NP5

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8875/8876

 

(3) All other communications:

Hartford Investment Management Company

c/o Investment Department-Private Placements

E-mail Address:

kristin.kapur@himco.com and PrivatePlacements.Himco@Himco.com,

subject to confirming copy of notice being sent same day by

recognized international commercial delivery service (charges prepaid)

to the following addresses:

Mailing Address:

One Hartford Plaza, NP5-B

Hartford, Connecticut 06155

Telefacsimile: (860) 297-8884

 

(4) Address for delivery of Notes:

Provided to Company under separate cover.

 

(5) Nominee: None

 

(6) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-31

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

   Series D €17,000,000

 

(1) All payments by wire transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) Address for all notices and confirmations:

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Email: bond_compliance@greatwest.com

Fax: (303) 737-6193

 

(3) Address for delivery of Notes:

Provided to Company under separate cover.

 

(4) Nominee: None

 

(5) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(6) UK DTTP No.: Provided to Company under separate cover.

 

 

PURCHASER SCHEDULE-32

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

7 Hanover Square

New York, NY 10004-2616

   Series D €14,000,000

 

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:

Provided to Company under separate cover.

 

(2) Address for all other communications and notices:

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Gwendolyn Foster

Investment Department 9-A

FAX # (212) 919-2658

Email address: gwen.foster@glic.com

 

(3) Address for delivery of Notes:

Provided to Company under separate cover.

 

(4) Nominee: The Guardian Life Insurance Company of America (PRIF-W)

 

(5) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-33

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

MUTUAL OF OMAHA INSURANCE COMPANY

3300 Mutual of Omaha Plaza

Omaha, NE 68175-1011

   Series F €4,000,000

 

(1) All principal and interest payments on the Notes shall be made by wire
transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

JPMorgan Chase Bank

4 Chase Metrotech Center

Brooklyn, NY 11245-0001

Attn: Income Processing

a/c: G07097

 

(3) Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers):

4 - Investment Management

Mutual of Omaha Insurance Company

3300 Mutual of Omaha Plaza

Omaha, NE 68175-1011

 

(4) Email Address for Electronic Document Transmission:

privateplacements@mutualofomaha.com

 

(5) Address for delivery of Notes:

Provided to Company under separate cover.

 

(6) Nominee: None

 

(7) U.S. Tax Identification Number: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-34

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER

  

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

UNITED OF OMAHA LIFE INSURANCE COMPANY

3300 Mutual of Omaha Plaza

Omaha, NE 68175-1011

   Series F €6,000,000

 

(1) All principal and interest payments on the Notes shall be made by wire
transfer of immediately available funds to:

Provided to Company under separate cover.

 

(2) Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

JPMorgan Chase Bank

4 Chase Metrotech Center

Brooklyn, NY 11245-0001

Attn: Income Processing

a/c: G07097

 

(3) Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers):

4 - Investment Management

United of Omaha Life Insurance Company

3300 Mutual of Omaha Plaza

Omaha, NE 68175-1011

 

(4) Email Address for Electronic Document Transmission:

privateplacements@mutualofomaha.com

 

(5) Address for delivery of Notes:

Provided to Company under separate cover.

 

(6) Nominee: None

 

(7) U.S. Tax Identification Number: Provided to Company under separate cover.

 

(8) HMRC Passport #: Provided to Company under separate cover.

 

PURCHASER SCHEDULE-35

(to Note Purchase Agreement)